Filed 5/25/16 opinion on rehearing
                                     CERTIFIED FOR PUBLICATION




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                            (Sacramento)
                                                ----




THE PEOPLE,

                 Plaintiff and Respondent,                         C072053

        v.                                                 (Super. Ct. No. 11F00582)

ADAM CORNEJO et al.,                                       OPINION ON REHEARING

                 Defendants and Appellants.


     APPEAL from a judgment of the Superior Court of Sacramento County, Cheryl
Chun Meegan, Judge. Affirmed in part and reversed in part with directions.

      Audrey R. Chavez, under appointment by the Court of Appeal, for Defendant and
Appellant Adam Cornejo; Eric Weaver, under appointment by the Court of Appeal, for
Defendant and Appellant Jesse Cornejo; Ann Hopkins, under appointment by the Court
of Appeal, for Defendant and Appellant Isaac Vasquez.

       Kamala D. Harris, Attorney General, Dane R. Gillette, Michael P. Farrell,
Assistant Attorneys General, Eric L. Christoffersen and Ivan P. Marrs, Deputy Attorneys
General, for Plaintiff and Respondent.




                                                 1
       Deandre Ellison was shot to death as he drove into his driveway in the Del Paso
Heights neighborhood of Sacramento. Four other men, including Latrele Neal, were also
in Ellison’s car. Before the car came to a stop in the driveway, an SUV driven by Jesse
Cornejo slowly drove past Ellison’s house; the SUV’s front and backseat passengers,
Adam Cornejo and Isaac Vasquez, opened fire on Ellison’s car.1 Neal managed to return
fire with Ellison’s gun before the SUV drove away. About 20 bullets were exchanged
between the vehicles. Bullets also struck Ellison’s house. Ellison was the only casualty.
After crashing the SUV while being pursued by law enforcement, Adam, Jesse, and Isaac
were taken into custody a short time later. Each was a Norteño gang member. Isaac was
16 years old with a developmental disability; Adam and Jesse were 17 and 18 years old,
respectively.
       Adam, Jesse, and Isaac were tried together and convicted by jury of one count of
second-degree murder (Pen. Code, § 187, Count One),2 four counts of attempted murder
(§§ 664/187, Counts Two, Three, Four, and Five), and one count of shooting at an
inhabited dwelling (§ 246, Count Six). Jesse was also convicted of one count of driving
in willful or wanton disregard for safety while fleeing from a pursuing peace officer.
(Veh. Code, § 2800.2, subd. (a), Count Seven.) With respect to the murder, the jury
found the offense was committed by means of shooting a firearm from a motor vehicle at
another person outside the vehicle with the intent to inflict great bodily injury. (§ 190,
subd. (d).) The jury also found the crimes were committed for the benefit of, at the
direction of, or in association with a criminal street gang with the specific intent to
promote, further, or assist in any criminal conduct by gang members. (§ 186.22,



1       Because Adam and Jesse Cornejo have the same last name, we refer to them by
their first names; for consistency, we also refer to Isaac Vasquez by his first name.
2      Undesignated statutory references are to the Penal Code.


                                              2
subd. (b).) Various firearm enhancement allegations were also found to be true. (§§
12022.53, subds. (c), (d), (e)(1), 12022.5, subd. (a).) The trial court sentenced Adam and
Isaac to serve an aggregate indeterminate prison term of 120 years to life plus a
consecutive determinate term of 9 years 4 months. Jesse was sentenced to serve the same
indeterminate term of 120 years to life plus a consecutive determinate term of 10 years.
       Defendants appeal. The following contentions are made by each defendant:
(1) the evidence was insufficient to establish the “criminal street gang” requirement of
the gang enhancements because there is no evidence Sacramento Norteño subsets are part
of the larger Norteño organization; (2) the trial court prejudicially erred and violated
defendants’ constitutional right of confrontation by admitting expert gang testimony
concerning the basis for the expert’s conclusions they were active Norteño gang
members; (3) the trial court prejudicially erred by allowing expert testimony that
defendants probably fired first because Ellison would not have wanted to attract trouble
to his home; (4) the trial court prejudicially erred and violated defendants’ constitutional
right to due process by excluding evidence they claim indicated Ellison had returned to a
gang lifestyle, which they argue was critical to their self-defense claim; (5) the trial court
prejudicially erred and further violated defendants’ constitutional rights by providing the
jury with a different instruction on causation than that contained in bracketed portions of
CALCRIM No. 520; and (6) their respective abstracts of judgment must be modified to
reflect the victim restitution order is a joint and several obligation. Adam and Isaac also
assert: (7) the trial court’s imposition of a sentence that is the functional equivalent of
life without parole (LWOP) amounts to cruel and unusual punishment. Finally, Isaac
contends: (8) the trial court prejudicially erred and violated his constitutional rights by
allowing one of the detectives in the case to convey a misleading portion of Isaac’s
statement to police; and (9) the cumulative effect of the foregoing assertions of error
requires reversal.



                                              3
       Following oral argument, our Supreme Court decided People v. Prunty (2015) 62
Cal. 4th 59 (Prunty), which squarely addresses the first contention listed above. We
requested supplemental briefing on the new case. Having reviewed this briefing, we
conclude Prunty requires reversal of the gang enhancement findings (§ 186.22, subd. (b))
as to all defendants. Also, because each defendant was found to qualify for vicarious
firearm enhancements under section 12022.53, subdivision (e)(1), which requires
violation of section 186.22, subdivision (b), as an element of that enhancement, we must
reverse these vicarious firearm enhancements as to all defendants as well.
       We disagree with the remaining contentions raised by all defendants, except for
the conceded point that their respective abstracts of judgment should reflect the victim
restitution order is a joint and several obligation. Specifically, the challenged expert
“basis” evidence did not violate defendants’ constitutional right of confrontation. Nor
did the trial court err by allowing expert testimony that defendants probably fired first
because Ellison would not have wanted to attract trouble to his home. Defendants’
contention that the trial court prejudicially erred and violated their constitutional right to
due process by excluding evidence of Ellison’s return to an active gang lifestyle is
forfeited. Nor were their respective counsel ineffective for failing to preserve the issue
for review. We also reject defendants’ claim the trial court prejudicially erred and
violated their constitutional rights by providing the jury with a different instruction on
causation than that contained in a bracketed portion of CALCRIM No. 520. While the
instruction provided was erroneous in two respects, the error was harmless.
       Turning to the Eighth Amendment claim raised by Adam and Isaac, we concluded
in our original opinion that remand for a new sentencing hearing was required because it
was unclear whether the trial court properly considered all mitigating circumstances
attendant in each juvenile offender’s life, including but not limited to chronological age at
the time of the crime and physical and mental development, before sentencing them to



                                               4
serve the functional equivalent of life without parole (LWOP). In so concluding, we
rejected the Attorney General’s argument Senate Bill No. 260 (2013-2014 Reg. Sess.;
codified as § 3051 of the Penal Code; Stats. 2013, ch. 312, § 4 (SB 260)), which became
effective January 1, 2014, rendered resentencing unnecessary because, under newly-
enacted section 3051, Adam and Isaac will be afforded a meaningful opportunity for
parole “during [their] 25th year of incarceration” (§ 3051, subd. (b)(3)), i.e., within their
natural life expectancies. We granted rehearing on this issue in light of certain language
contained in Montgomery v. Louisiana (2016) 577 U.S. ___ [136 S. Ct. 718]
(Montgomery), decided after our decision was issued. After receiving supplemental
briefing on the issue, for reasons explained below, we now conclude Montgomery does
not alter our analysis. Remand is still required.
       Finally, the remaining claims brought by Isaac alone also fail. The trial court did
not prejudicially err or violate his constitutional rights by allowing one of the detectives
to convey a portion of his statement to police. Nor does the cumulative effect of the
foregoing assertions of error require reversal.
       Accordingly, with respect to Adam and Isaac, we reverse the gang enhancement
and vicarious firearm enhancement findings, otherwise affirm their convictions and
enhancement findings, and remand the matter to the trial court for resentencing;
following the new sentencing hearing, their respective abstracts of judgment shall reflect
that any victim restitution order imposed by the trial court is a joint and several
obligation. With respect to Jesse, we reverse the gang enhancement and vicarious
firearm enhancement findings, modify the judgment to strike these enhancements, and
affirm the modified judgment. The trial court is directed to amend Jesse’s abstract of
judgment to reflect the modifications and to indicate the victim restitution order already
imposed is a joint and several obligation.




                                              5
                                          FACTS
       On the afternoon of January 19, 2011, Ellison left his home to go to the store. He
drove his wife’s Ford Taurus and brought along three other men, including Neal, who sat
in the back of the car directly behind Ellison. On the way to the store, Ellison picked up
another man, who was walking to Ellison’s house, and then continued on to the store.
Ellison, a former gang member, had a .40-caliber handgun in the car’s center console.
According to his wife, he bought the gun for protection. Having recently testified against
another gang member in exchange for being released from jail, Ellison had received
threats and was concerned about retaliation for being a “snitch.” Neal was aware of the
threats. He was also aware Ellison had a gun in the center console.
       When Ellison and his companions returned from the store, they turned onto
Ellison’s street and noticed two vehicles approaching from the opposite direction. The
first vehicle was a small car. The second vehicle was a Ford Explorer containing the
defendants in this case. In order to pull into his driveway, which was on the left side of
the street, Ellison turned between the two vehicles. Around this time, Neal noticed the
occupants of the Explorer were giving them “hard looks” and said: “[W]ho is them
muggin’ us?” Before Ellison was able to put the car in park, Neal opened his door and
started to step out to “figure out who was in them cars.” As he did so, the Explorer
stopped in front of Ellison’s house and the front and backseat passengers, Adam and
Isaac, opened fire with semi-automatic handguns.
       Neal managed to “jump back in the car” before the first shots were fired. Multiple
bullets struck the Taurus, shattering the rear window. When someone in the car said,
“shoot back,” Neal grabbed Ellison’s handgun from the center console, fired one round
through the “busted out” back window, and then got out of the car and continued firing at
the Explorer until he “couldn’t shoot no more.” Neal fired at least six rounds. However,
it does not appear any of Neal’s shots struck the Explorer. Shots fired by Adam and Isaac



                                             6
were far more accurate. Combined, they fired at least 14 rounds, hitting both the Taurus
and Ellison’s home multiple times. One bullet struck Ellison in the upper back as he
leaned forward in the driver’s seat, traveled through his neck and head, and lodged in his
brain. Death from this gunshot wound came within a matter of minutes.
       After Adam and Isaac finished firing upon Ellison and his companions, the
Explorer drove away. The Taurus’s remaining passengers got out of the car. Neal “took
off running” with Ellison’s gun because he was afraid of being arrested for being a felon
in possession of a firearm. Ellison’s wife, Jettiemarie Boyd, who witnessed the shooting
from outside her neighbor’s home, ran to her husband. During the shooting, the Taurus
had continued forward into the garage door. The tires were still spinning when Boyd
reached the car. She put the car in park, removed the keys from the ignition, and tended
to her husband. Boyd’s mother and various neighbors also came out to check on Ellison,
who was “slumped over the steering wheel” with “blood . . . coming out of his neck,
running down his chest.” He died before law enforcement and medical personnel arrived
on the scene.
       A description of the Explorer and the shooters was given to police at the scene and
relayed over the radio to nearby patrol cars. The vehicle was located a short time later,
not far from the crime scene. When a traffic stop was initiated, Jesse led officers on a
high-speed chase, reaching speeds of 85 miles per hour, before crashing the Explorer in
an intersection. Defendants then attempted to flee on foot; each was taken into custody.
During the chase, two handguns were thrown from the Explorer. Police recovered a 10-
millimeter handgun along the chase route. Eight 10-millimeter casings found at the scene
appeared to have been fired by this gun. A magazine for a 9-millimeter handgun and
several unfired 9-millimeter rounds were also recovered along the chase route. The gun
associated with the magazine and bullets was not recovered. However, Isaac admitted to
police that a 9-millimeter handgun was also thrown from the vehicle and two 9-



                                             7
millimeter casings found in the Explorer appeared to have been fired by the same gun
that fired six such casings found at the scene of the crime. Gunshot residue tests also
corroborated the fact that Adam and Isaac were the shooters, while Jesse drove the
Explorer.
       Finally, the prosecution provided testimony from an expert on criminal street
gangs, Detective John Sample, who testified Jesse, Adam, and Isaac were each active
members of the Norteño street gang, and a hypothetical shooting based on the facts of
this case would have been committed in association with or for the benefit of the gang.
We provide a more detailed description of Detective Sample’s testimony in the
discussion that follows.
                                       DISCUSSION
       We first address those contentions asserted by all three defendants. Then, we
address one claim raised by both Adam and Isaac. Finally, we address Isaac’s remaining
contentions.
                                  ALL DEFENDANTS
                                              I
                            Sufficiency of the Gang Evidence
       Defendants contend the evidence was insufficient to support the jury’s finding
they committed the charged offenses “for the benefit of, at the direction of, or in
association with any criminal street gang” (§ 186.22, subd. (b)) because the required
predicate offenses the gang expert testified about were committed by members of
Norteño subsets that were different than the subsets to which defendants belonged and
there was no substantial evidence linking these subsets to each other or to the greater
Norteño gang. We agree.
       Section 186.22, subdivision (b), increases punishment for “any person who is
convicted of a felony committed for the benefit of, at the direction of, or in association



                                              8
with any criminal street gang, with the specific intent to promote, further, or assist in any
criminal conduct by gang members.”
       “To establish that a group is a criminal street gang within the meaning of the
statute, the People must prove: (1) the group is an ongoing association of three or more
persons sharing a common name, identifying sign, or symbol; (2) one of the group’s
primary activities is the commission of one or more statutorily enumerated criminal
offenses; and (3) the group’s members must engage in, or have engaged in, a pattern of
criminal gang activity. [Citations.]” (People v. Duran (2002) 97 Cal. App. 4th 1448,
1457; § 186.22, subd. (f) (Section 186.22(f)).) “A ‘pattern of criminal gang activity’ is
defined as gang members’ individual or collective ‘commission of, attempted
commission of, conspiracy to commit, or solicitation of, sustained juvenile petition for, or
conviction of two or more’ enumerated ‘predicate offenses’ during a statutorily defined
time period. [Citations.] The predicate offenses must have been committed on separate
occasions, or by two or more persons. [Citations.]” (Duran, supra, 97 Cal.App.4th at
p. 1457; § 186.22, subd. (e); People v. Loeun (1997) 17 Cal. 4th 1, 9-10.)
       To satisfy these “criminal street gang” requirements, Detective Sample testified
there were about 1,500 Norteño gang members in the Sacramento area. He had
personally contacted about 150 such gang members. The detective testified their
commonly used symbols are “the letter N, anything that is representative of the number
14 -- N is the 14th letter of the alphabet -- the Roman numerals XIV, which is the number
14 in Roman numerals, a one dot and a four dot. Typically their primary color is red.
They use the Huelga bird as one of their primary symbols, which was taken from the
United Farmworkers.” He further testified their primary activities include “[a]ssaults
with firearms, stabbings, homicides, narcotics trafficking, burglaries, robberies, stealing
cars.” Finally, the detective testified regarding the facts of two predicate offenses
committed by gang members belonging to two different Norteño subsets. The first



                                              9
predicate offense involved three Norteño gang members who belonged to the Varrio
Centro subset, a “click that’s in downtown Sacramento,” one of whom fired upon a car
being driven by a person he “had problems with in the past” while another threw two beer
bottles at the car. The other predicate offense involved four Norteño gang members who
belonged to the Varrio Gardenland subset, one of whom pulled out a handgun during a
fight with a rival group of Norteños and shot three people, killing one. However, while
there is more than sufficient evidence establishing the defendants in this case are Norteño
gang members, they did not belong to the specific subsets whose members perpetrated
the predicate offenses. Instead, Adam and Jesse belonged to the Oak Park subset, while
Isaac belonged to the Varrio Franklin Boulevard subset. Detective Sample testified
Norteño subsets adhere to the same structure, have the same beliefs, and claim
membership in the overarching Norteño gang.
       We are compelled by our Supreme Court’s recent decision in Prunty, supra, 62
Cal. 4th 59, to conclude the foregoing evidence was not sufficient to support the gang
enhancements. There, as here, the prosecution’s gang expert testified to two predicate
offenses committed by members of two Norteño subsets, neither of which was the same
subset to which the defendant belonged.3 The only evidence indicating these subsets
“identified with a larger Norteño group” was the expert’s testimony that they all “referred
to themselves as Norteños.” (Id. at p. 69.) This, the court held, was not enough to show
the Norteño gang the defendant sought to benefit by committing his crimes was the same
Norteño gang that committed the predicate offenses. (Id. at pp. 75-76, 81-82.) Instead,
the prosecution was required to prove “some associational or organizational connection
uniting those subsets.” (Id. at p. 71.) The court continued: “That connection may take



3      Detective Sample was also the expert in Prunty. He testified about the same two
predicate offenses there as he did in this case. (Prunty, supra, 62 Cal.4th at p. 69.)


                                            10
the form of evidence of collaboration or organization, or the sharing of material
information among the subsets of a larger group. Alternatively, it may be shown that the
subsets are part of the same loosely hierarchical organization, even if the subsets
themselves do not communicate or work together. And in other cases, the prosecution
may show that various subset members exhibit behavior showing their self-identification
with a larger group, thereby allowing those subsets to be treated as a single organization.
[¶] Whatever theory the prosecution chooses to demonstrate that a relationship exists,
the evidence must show that it is the same ‘group’ that meets the definition of
section 186.22(f)—i.e., that the group committed the predicate offenses and engaged in
criminal primary activities—and that the defendant sought to benefit under section
186.22[, subdivision] (b).” (Id. at pp. 71-72, fns. omitted.)
       Here, as in Prunty, the evidence falls short of establishing an associational or
organizational connection between the Norteño subsets who committed the predicate
offenses, i.e., the Varrio Centro Norteños and the Varrio Gardenland Norteños, and the
Norteño subsets to which defendants belonged, i.e., the Oak Park Norteños and the
Varrio Franklin Boulevard Norteños. As in Prunty, Detective Sample “did not describe
any evidence tending to show collaboration, association, direct contact, or any other sort
of relationship among any of the subsets he described. None of his testimony indicated
that any of the alleged subsets had shared information, defended the same turf, had
members commonly present in the same vicinity, or otherwise behaved in a manner that
permitted the inference of an associational or organizational connection among the
subsets.” (Prunty, supra, 62 Cal.4th at p. 82.)
       With respect to showing a connection between the various subsets and the larger
Norteño gang, the question becomes closer. As the Attorney General points out,
Detective Sample testified Norteño subsets adhere to the same structure, have the same
beliefs, and claim membership in the larger Norteño gang. However, the detective did



                                             11
not testify as to what that purported structure was, or that it was somehow imposed upon
the subsets by the larger Norteño organization. (See, e.g., Prunty, supra, 62 Cal.4th at
p. 77 [“straightforward cases might involve subsets connected through formal ways, such
as shared bylaws or organizational arrangements”; “proof that different Norteño subsets
are governed by the same ‘bylaws’ may suggest that they function―however
informally―within a single hierarchical gang”].) Nor is the fact subsets share the same
beliefs sufficient to establish the associational connection required by Prunty. Instead, as
our Supreme Court explained, “subsets of a criminal street gang must be united by their
activities, not simply by their viewpoints.” (Id. at p. 75, italics added.)
       Finally, Detective Sample’s testimony that Norteño subsets claim membership in
the larger Norteño gang does not suffice to establish the requisite connection. As our
Supreme Court explained: “[T]here are some limits on the boundaries of an identity-
based theory. The evidence must demonstrate that an organizational or associational
connection exists in fact, not merely that a local subset has represented itself as an
affiliate of what the prosecution asserts is a larger organization. [Citation.] Although
evidence of self-identification with the larger organization may be relevant, the central
question remains whether the groups in fact constitute the same ‘criminal street gang.’ In
making the required showing, moreover, the prosecution must do more than simply
present evidence that various alleged gang subsets are found within the same broad
geographic area. For instance, that the various alleged gang subsets in this case were
located ‘all over Sacramento’ does not show that the subsets constituted a single criminal
street gang. The prosecution must introduce evidence of the alleged subsets’ activities,
showing a shared identity that warrants treating them as a single group. Such evidence
could come in the form of proof that a certain Norteño subset retaliates against a Sureño
gang for affronts that gang has committed against other Norteño subsets. Behavior of
this kind could suggest that members of the Norteño subset consider themselves to be



                                              12
part of a larger association. Or, the prosecution could introduce evidence showing that
different subsets require their members to perform the same initiation activities.
Evidence of this common behavior may be some evidence that members identify
themselves as belonging to the same gang. The key is for the prosecution to present
evidence supporting a fact finder’s reasonable conclusion that multiple subsets are acting
as a single ‘organization, association, or group.’ (§ 186.22(f).) Evidence of self-
identification must refer to the particular activities of subsets, and must permit the jury to
reasonably conclude that the various subsets are associated with each other because of
their shared connection with a certain group. And where, as in this case, the alleged
perpetrators of the predicate crimes under section 186.22(f) are members of particular
subsets, the behavior of those subsets’ members must connect them to the gang the
defendant sought to benefit.” (Prunty, supra, 62 Cal.4th at pp. 79-80, italics added.)
Thus, what is required is proof “various subset members exhibit behavior showing their
self-identification with a larger group, thereby allowing those subsets to be treated as a
single organization.” (Id. at p. 71, italics added.)
       Here, as in Prunty, while there was ample evidence defendants self-identified as
part of the larger Norteño gang and the Oak Park Norteños (Adam and Jesse’s subset)
collaborated with the Varrio Franklin Boulevard Norteños (Isaac’s subset) to carry out
the present offenses, Detective Sample “offered no evidence that . . . members [of the
subsets who committed the predicate offenses] behaved in a manner that conveyed their
identification with the larger association that [defendants] sought to benefit. Instead,
Sample simply described the subsets by name, characterized them as Norteños, and
testified as to the alleged predicate offenses. He offered no additional information about
their behavior or practices that could reasonably lead the jury to conclude they shared an
identity with a larger group. The jury was consequently left with no way to connect the
subsets that committed the predicate offenses to the larger Norteño group the prosecution



                                              13
claimed [defendants] acted to benefit.” (Prunty, supra, 62 Cal.4th at pp. 82-83, italics
added, fn. omitted.)
       We must therefore reverse the gang enhancement findings as to all defendants.
Moreover, because each defendant was also found to qualify for vicarious firearm
enhancements under section 12022.53, subdivision (e)(1), which requires violation of
section 186.22, subdivision (b), as an element of that enhancement, we must also reverse
these vicarious firearm enhancement findings as to all defendants. We note, however,
Adam and Isaac were also found to have personally and intentionally discharged a
firearm causing great bodily injury or death (§ 12022.53, subd. (d)) during the
commission of their crimes, independently qualifying them for the 25-years-to-life
enhancement for each crime.
                                             II
                       Admission of Gang Expert’s “Basis” Testimony
       Defendants also contend the trial court violated their right of confrontation under
the Sixth Amendment to the United States Constitution by allowing the prosecution’s
gang expert, Detective Sample, to testify concerning the basis for his conclusion
defendants were active gang members. We disagree.
                                            A.
                                  Additional Background
       Isaac moved in limine to preclude Detective Sample from testifying concerning
certain unspecified out-of-court statements made by “various individuals identifying
Isaac as a gang member” and other “‘gang-related’ reports,” from which the detective
concluded Isaac was an active gang member. Relying on the dissenting and concurring
opinions in Williams v. Illinois (2012) 567 U.S. ___ [132 S. Ct. 2221, 183 L. Ed. 2d 89]
(Williams), Isaac argued this “basis” evidence “constitutes ‘testimonial’ hearsay, offered




                                            14
for its truth,” in violation of the Sixth Amendment. Neither Adam nor Jesse joined in this
argument in the trial court.
       The trial court overruled Isaac’s constitutional objection to this basis evidence,
noting defense counsel would be able to cross-examine the detective concerning the basis
for his opinion and argue to the jury the detective’s opinion was not adequately
supported.
       During trial, Detective Sample testified he believed all three defendants were
active Norteño gang members. Sample based his opinion as to Adam on “numerous
police reports” and “other documents” indicating Adam had been “in the company of
gang members . . . on four separate occasions,” had been “involved in gang-related
crimes on two separate occasions,” and had been involved in other “gang activity” on
“two separate occasions.” Additionally, Adam indicated on his jail classification form
that he was affiliated with the Norteños and requested separation from rival Sureño gang
members. With respect to Jesse, the detective testified: “He admitted to being an Oak
Park Norteño to Detective Al Sanchez. He’s been contacted in the company of known
Norteño gang members, I believe, on six different occasions. He’s been involved in gang
crimes on several occasions. And he, too, filled -- described on his jail classification
form that he was an associate to the Norteños and requested to be separated from
Southerners, again, a term for the Norteño rivals.” Finally, with respect to Isaac, the
detective testified: “Multiple -- he’s met multiple criteria. I think I read almost a dozen
reports containing gang evidence. He was contacted on nine different occasions in the
company of . . . known Norteño gang members. He’s been named by no less than two
other Norteño gang members as a Norteño gang member. He’s been documented [as]
involved in several gang crimes, several reports of documented gang graffiti found in his
possession. I’ve seen gang photos where Isaac is throwing up gang hand signs, and he’s
been involved in gang activity. Additionally [on] his jail classification form he classified



                                             15
himself as an XIV associate, again XIV being the Roman numeral 14, which is a
common symbol for Norteños.”
                                              B.
                                           Analysis
       As a preliminary matter, neither Adam nor Jesse joined in Isaac’s motion to
exclude the foregoing basis testimony. And as we have previously explained, failure to
join in a motion of a co-defendant generally forfeits the issue on appeal. (See People v.
Wilson (2008) 44 Cal. 4th 758, 793.) However, a litigant need not object if doing so
would be futile. (Ibid.) Here, Detective Sample relied on the same types of information
to form the basis of his conclusion that Adam and Jesse were active gang members as he
did to form the basis of his identical conclusion with respect to Isaac. Thus, the trial
court’s rejection of Isaac’s motion would have indicated to both Adam and Jesse that
making their own objections would have been futile. We therefore address the issue as to
each defendant.
       “California law permits a person with ‘special knowledge, skill, experience,
training, or education’ in a particular field to qualify as an expert witness (Evid. Code,
§ 720) and to give testimony in the form of an opinion (id., § 801). Under Evidence
Code section 801, expert opinion testimony is admissible only if the subject matter of the
testimony is ‘sufficiently beyond common experience that the opinion of an expert would
assist the trier of fact.’ (Id., subd. (a).) The subject matter of the culture and habits of
criminal street gangs . . . meets this criterion.” (People v. Gardeley (1996) 14 Cal. 4th
605, 617 (Gardeley).) California law also “permits gang experts to rely on reliable
hearsay evidence to form an opinion, even if the evidence would otherwise be
inadmissible. [Citations.] Sources can include written material and conversations with
gang members and other officers. [Citations.]” (People v. Valadez (2013) 220
Cal. App. 4th 16, 28-29 (Valadez); Evid. Code, § 801, subd. (b).) However, while the



                                              16
expert may rely on such hearsay, and provide that information to the jury, “on-the-record
recitation of sources relied on for an expert opinion does not transform inadmissible
matter into ‘independent proof’ of any fact.” (Gardeley, supra, 14 Cal.4th at p. 619.)
Thus, as a matter of California law, “such ‘basis’ evidence is not offered for its truth, but
only to reveal the basis for the expert opinions.” (Valadez, supra, 220 Cal.App.4th at
p. 30; People v. Miller (2014) 231 Cal. App. 4th 1301, 1310 [“trial courts have long
instructed juries that out-of-court statements related by experts as basis evidence may not
be considered for the truth of the matter stated but only for the purpose of evaluating the
expert’s opinion”].)
       Turning to the confrontation issue raised on appeal, in Crawford v. Washington
(2004) 541 U.S. 36 [158 L. Ed. 2d 177], the United States Supreme Court held the
admission of testimonial statements of a witness not appearing at trial violates a
defendant’s confrontation rights unless the witness is unavailable to testify and the
defendant had a prior opportunity for cross-examination. (Id. at pp. 53-54.) However,
the confrontation clause “does not bar the use of testimonial statements for purposes
other than establishing the truth of the matter asserted.” (Id. at p. 59, fn. 9.) Since
Crawford, California courts have relied on Gardeley to conclude “out-of-court statements
admitted as basis evidence [are] not admitted for their truth but only to help evaluate the
expert’s opinion, and for this reason the confrontation clause [does] not apply.” (People
v. Hill (2011) 191 Cal. App. 4th 1104, 1129 (Hill), citing People v. Thomas (2005) 130
Cal. App. 4th 1202, 1209-1210 (Thomas); see also Valadez, supra, 220 Cal.App.4th at
p. 30; People v. Sisneros (2009) 174 Cal. App. 4th 142, 153-154; People v. Ramirez
(2007) 153 Cal. App. 4th 1422, 1426-1427; People v. Cooper (2007) 148 Cal. App. 4th 731,
746-747.)
       In Hill, supra, 191 Cal. App. 4th 1104, our colleagues in the First Appellate
District, Division Five, questioned the foregoing conclusion, noting it was based on the



                                              17
“implied assumption that the out-of-court statements may help the jury evaluate the
expert’s opinion without regard to the truth of the statements. Otherwise, the conclusion
that the statements should remain free from Crawford review because they are not
admitted for their truth is nonsensical. But this assumption appears to be incorrect.”
(Hill, supra, at pp. 1129-1130.) Nevertheless, the court concluded it was bound by
Gardeley and similar precedent from our Supreme Court and concluded the admission of
several out-of-court statements as basis evidence, including a testimonial statement,
violated neither the hearsay rule nor the confrontation clause because they were not
offered for their truth but only to evaluate the expert’s opinions. (Hill, supra, at
pp. 1129-1130.)
       Like other California courts, we are bound by our Supreme Court’s conclusion in
Gardeley, supra, 14 Cal. 4th 605 that basis evidence is not admitted for its truth and reject
defendant’s confrontation claim on that basis. (Auto Equity Sales, Inc. v. Superior Court
(1962) 57 Cal. 2d 450, 455.)
       Nevertheless, defendants urge: “Five Justices of the United States Supreme Court
have soundly rejected the view that expert ‘basis evidence’ is not admitted for its truth.”
(See Williams, supra, 567 U.S. ___ [132 S. Ct. 2221, 183 L. Ed. 2d 89].) “In Williams, the
defendant challenged a laboratory expert’s testimony that a DNA report from a prior
kidnapping, rape, and robbery—which was not introduced into evidence—matched a
DNA sample taken from the defendant upon his arrest on unrelated charges. In a [four-
to-one-to-four] decision, the court held there was no confrontation clause violation, but a
majority of justices could not agree on a rationale. Justice Alito, in a plurality opinion
joined by the Chief Justice and two other justices, reasoned the report was not offered for
its truth, but for the limited purpose of explaining the basis for the assumptions
underlying the expert’s independent conclusion that the samples matched, and even if it
was admitted into evidence for its truth, the report was not testimonial. (Williams, supra,



                                              18
132 S.Ct. at p. 2228 (plur. opn. of Alito, J.).) The five other justices in two opinions
(Justice Thomas, concurring in the judgment, and Justice Kagan, joined by three other
justices, dissenting) all expressed the view that the report was offered for its truth,
although Justice Thomas found it was not testimonial, while the dissenting justices found
it was. (Id. at p. 2257 [‘[S]tatements introduced to explain the basis of an expert’s
opinion are not introduced for a plausible nonhearsay purpose’], 2260 (conc. opn. of
Thomas, J.); id. at pp. 2268, 2271 [the expert’s description of the report ‘was offered for
its truth because that is all such “basis evidence” can be offered for’], 2273 (dis. opn. of
Kagan, J.).)” (Valadez, supra, 220 Cal.App.4th at pp. 31–32, fn. omitted.)
       Defendants also argue “a clear majority” of our Supreme Court reached a similar
conclusion in People v. Dungo (2012) 55 Cal. 4th 608 (Dungo). “In Dungo, a forensic
pathologist testified the victim in the case had been strangled, basing his opinion on facts
contained in an autopsy report by another pathologist, which was not introduced into
evidence. (Dungo, supra, 55 Cal.4th at pp. 618–619 . . . .) The majority opinion, written
by Justice Kennard and joined by the Chief Justice and three other justices, concluded the
statements in the autopsy report were not testimonial, and therefore not subject to the
confrontation clause. (Id. at p. 621 . . . .) That opinion did not address the hearsay issue,
although it noted the Williams plurality’s nonhearsay rationale. ([Dungo] at p. 618 . . . .)
Justice Werdegar wrote a concurring opinion, however, which garnered majority support
(joined by the Chief Justice and two other justices), explaining the statements in the
report were offered for their truth, so they were subject to the confrontation clause. ([55
Cal.4th] at p. 627 . . . (conc. opn. of Werdegar, J.).) In dissent, Justice Corrigan, joined
by Justice Liu, noted, ‘When an expert witness treats as factual the contents of an out-of-
court statement, and relates as true the contents of that statement to the jury, a majority of
the high court in Williams . . . rejects the premise that the out-of-court statement is not




                                              19
admitted for its truth.’ (Id. at p. 635 . . . (dis. opn. of Corrigan, J.).)” (Valadez, supra,
220 Cal.App.4th at p. 32.)
       We disagree that either Williams, supra, 132 S. Ct. 2221 or Dungo, supra, 55
Cal. 4th 608 authorizes us to disregard Gardeley, supra, 14 Cal. 4th 605. Beginning with
Williams, we note that “[w]hen a fragmented Court decides a case and no single rationale
explaining the result enjoys the assent of five Justices, ‘the holding of the Court may be
viewed as that position taken by those Members who concurred in the judgments on the
narrowest grounds. . . .’ [Citation.]” (Marks v. United States (1977) 430 U.S. 188, 193
[51 L. Ed. 2d 260, 266].) In Williams, five Justices agreed the extrajudicial basis of an
expert’s opinion is necessarily considered for its truth, but only one of those Justices
(Thomas) concurred in the judgment; the other four Justices joined in the dissent.
Moreover, it cannot be said those portions of the concurring and dissenting opinions were
necessary to the result in that case, which was to affirm a judgment finding the testimony
at issue did not violate the confrontation clause. To treat the opinions of four dissenters
with one justice concurring in the judgment as precedent would lead to an absurd result
because it would be precedent contrary to the result and judgment in the case. And while
a majority of our Supreme Court has expressed agreement with the common view
expressed in the concurring and dissenting opinions in Williams, we believe that had the
court intended to overrule the long-standing rule that expert “basis” evidence is not
offered for its truth, but only to reveal the basis for the expert opinions, it would have
done so directly and explicitly, and not by implications expressed in a concurrence and a
dissent.
       We conclude the common view expressed in the concurring and dissenting
opinions in Williams, supra, 132 S. Ct. 2221, that the extrajudicial basis of an expert’s
opinion is necessarily considered for its truth, may not be taken as a holding of the United
States Supreme Court since it is not yet the basis of any judgment. (See Dungo, supra,



                                               20
55 Cal.4th at pp. 627-629 (conc. opn. of Chin, J.).) We also conclude the views
expressed in the concurring and dissenting opinions in Dungo may not be taken as a
holding overruling Gardeley, supra, 14 Cal. 4th 605. While these opinions may indeed
signal how these courts will rule in a future case, they have no precedential value here.
We remain bound by Gardeley. (Auto Equity Sales, Inc. v. Superior Court, supra, 57
Cal.2d at p. 455.)
       Because the challenged evidence was admitted for the limited purpose of
explaining the basis of Detective Sample’s opinions, its admission did not run afoul of
defendants’ right to confrontation under the Sixth Amendment.
                                               III
                          Admission of Certain Opinion Evidence
       Defendants further assert the trial court prejudicially erred by allowing expert
opinion testimony that defendants probably fired first because Ellison would not have
wanted to “attract trouble” to his home. Not so.
                                               A.
                                   Additional Background
       Detective Jason Kirtlan interviewed Neal in the presence of Neal’s attorney, who
had secured an immunity agreement for Neal prior to the interview. During his cross-
examination of Detective Kirtlan, Jesse’s trial counsel asked: “Now, when [Neal] came
to talk to you, isn’t it true that the first thing you said to him is, I know you’re the
victim?” The detective answered: “Something to that effect, yes.” Counsel then asked:
“Wouldn’t it have been better to wait until you had heard what he had to say before you
accepted his innocence?” The detective responded: “As I discussed earlier, there was
overwhelming evidence in this case, as I’ve outlined, as to why I felt he was the victim
and fired back in self-defense, as shared with the D.A.’s office, who agreed, and in this
case gave him a letter of immunity.”



                                               21
       During the prosecution’s redirect examination, the prosecutor asked Detective
Kirtlan: “Is there anything other than what you’ve already stated, which is the placement
of the casings and the evidence around the scene, the statements from [Boyd] and other
witnesses and the overall ballistics evidence in the case, including the shot into [a
neighboring] house, that causes you to take the position that, in fact, [Neal] was being
truth[ful] -- that [Neal] did fire back second?” The detective answered: “Yes, there is.”
Then, after various objections were overruled, he explained: “[Ellison] was pulling into
his driveway. He was in his neighborhood. He is not going to attract, nor would the
occupants of his vehicle, in my belief, attract trouble to their home. [¶] The [Explorer]
was out of the area. They’re south area occupants up in the north area in a vehicle with
weapons. [Ellison] was pulling into his driveway. [¶] If they were -- if [Neal] were to
have shot, the vehicle gets away, now they know where to come back to retaliate. [¶] It
doesn’t make sense to me. And given the totality of the rest of the evidence, that led me
to my determination that the Taurus was fired on.” Isaac’s trial counsel then objected
that the answer was an “[i]mproper opinion,” which was overruled.
       During Detective Sample’s expert testimony, the prosecutor asked: “Assume that
you have a gang member with several other people in his car. This gang member is
feeling vulnerable. He has got a gun in his car. He’s been threatened, he’s been labeled a
snitch. And he comes down the street and he sees other people coming towards him who
are muggin’ him, they don’t -- he doesn’t know them, the people in his car don’t know
them, but they know that they are giving hard looks to him. [¶] Would it be consistent
with your knowledge of gang members for those people feeling vulnerable to turn into a
dead end and leave themselves open to attack?” Jesse’s trial counsel objected that the
answer was “speculative,” which was overruled. The detective then answered: “No, it
did not -- it would not seem a likely response for somebody who’s that alert to a possible
threat.”



                                             22
                                              B.
                                          Analysis
       Defendants argue the testimony of both detectives amounted to improper expert
opinion for three reasons: (1) “the subject matter was not beyond the common
experience of the average juror”; (2) “the opinion was essentially a question of whether
the experts thought that Neal and [Boyd] were telling the truth when they testified that
the [defendants] fired first”; and (3) because “the whole case boiled down to whether the
jury determined that Neal fired first or they fired first,” the testimony amounted to “their
view of how the case should be decided.” In response, the Attorney General draws a
distinction between the two witnesses. With respect to Detective Kirtlan, the Attorney
General argues the challenged testimony “was not admitted as his opinion on whether
Neal in fact acted in self defense,” but rather “was properly admitted to rebut the implied
bias raised by the defense under Evidence Code section 780, subdivision (f),” i.e., the
detective concluded Neal fired in self-defense before speaking to him because of a prior
working relationship with Ellison and Boyd because Ellison had cooperated in a previous
case against a fellow gang member. With respect to Detective Sample, the Attorney
General argues the challenged testimony was a proper expert opinion.
       1.     Detective Kirtlan’s Testimony was Properly Admitted
       “In determining the credibility of a witness, the jury may consider, among other
things, ‘[t]he existence or nonexistence of a bias, interest, or other motive’ for giving the
testimony. (Evid. Code, § 780, subd. (f).)” (People v. Price (1991) 1 Cal. 4th 324, 422.)
“Evidence showing a witness’s bias or prejudice or which goes to his [or her] credibility,
veracity or motive may be elicited during cross-examination.” (People v. Howard (1988)
44 Cal. 3d 375, 428.) Here, Jesse’s trial counsel properly sought to elicit such evidence
during his cross-examination of Detective Kirtlan by asking whether he was “frequently
in contact” with Ellison and Boyd during his investigation of the previous case in which



                                             23
Ellison provided testimony against another gang member, which the detective admitted,
and whether this working relationship made Detective Kirtlan “a little more emphatic”
about “find[ing] the people that [he] believed were responsible,” which the detective
denied. Counsel then asked Detective Kirtlan about his interview with Neal, specifically,
whether he accepted the fact Neal was an innocent victim before he even “heard what he
had to say.” The purpose for these questions, and the order in which they were asked, is
unmistakable. Counsel was seeking to establish that the detective did not consider the
possibility Neal could have started the gun fight by firing on the Explorer because of his
bias in favor of Ellison, one of his “snitches.”
       In these circumstances, it was proper for the prosecution to then rehabilitate the
detective by eliciting the reason he believed Neal did not fire first before he had spoken
to the man. In other words, the challenged testimony was offered to show the detective’s
belief Neal fired in self-defense was based on reason, as opposed to mere bias, as the
defense questioning suggested. (See, e.g., People v. Nichols (1970) 3 Cal. 3d 150, 157
[prosecution properly offered evidence of the reasonable basis for witness’s testimony to
rebut inference of bias raised by the defense on cross-examination].)
       2.     Detective Sample’s Testimony was Properly Admitted
       As previously explained, expert opinion testimony must be “[r]elated to a subject
that is sufficiently beyond common experience that the opinion of an expert would assist
the trier of fact.” (Evid. Code, § 801, subd. (a).) “The subject matter of the culture and
habits of criminal street gangs . . . meets this criterion.” (Gardeley, supra, 14 Cal.4th at
p. 617.) Here, Detective Sample testified, based on his special knowledge, training,
education, and experience working as a gang detective, that a gang member who is
feeling vulnerable because he has been threatened and labeled a snitch would not be
likely to turn into a dead end and leave himself open to attack. Defendants argue this
specific opinion was not sufficiently beyond common experience to be helpful to the jury



                                              24
because “[n]o sensible person, regardless of their gang status, would knowingly place
themselves in a trap if they thought the[y] were under threat.” We disagree. While no
sensible person would pull into his own driveway and start a gun fight with no means of
escape, whether a gang member would do so is not something the average juror would
know. Nor was Detective Sample’s testimony simply an opinion as to whether Neal and
Boyd had testified truthfully concerning how the gun fight occurred, or as to how the jury
should ultimately decide the case.
       The trial court did not abuse its discretion in allowing the challenged testimony of
Detectives Kirtlan and Sample.
                                             IV
                             Exclusion of Defense Evidence
       Defendants claim the trial court prejudicially erred and violated their constitutional
right to due process by excluding evidence of a post made to Ellison’s Facebook page on
the day of the shooting, which they argue indicated Ellison “had reentered gang life” and
“was associating with gang members.” According to defendants, this evidence was
highly probative of their defense, i.e., Ellison was killed in self-defense after Neal opened
fire on them, because “the people in Ellison’s car had the same motivations to shoot first
as the gang expert attributed to [defendants].” Defendants also claim the excluded
evidence “would [have] support[ed] the defense contention that Ellison drove his car in a
way to force [defendants] to stop in front of his house” and “would [have] rebut[ted]
[Boyd’s] testimony that Ellison only purchased the gun because he was afraid of being
attacked because he was cooperating with the police.”
                                             A.
                                  Additional Background
       Jesse moved in limine to introduce a printout from Ellison’s Facebook page that
included a post made around two hours before the murder. The post stated: “GET



                                             25
MONEY TRUST NOT A SOUL MONEY AND MURDER I SWEAR IM BACK AT IT
AGAIN WHO CAN I TRUST IN THIS WORLD???????????????????? GET ACTIVE.”
The printout also included Ellison’s profile picture, in which he was apparently making a
gang sign with his hands.
       Jesse’s trial counsel argued the post was relevant to show Ellison’s state of mind at
the time of the shooting, i.e., he and the other occupants of the Taurus “were expecting to
get hit” and “were expecting trouble,” which he argued was “very probative of who fired
first.” Counsel also argued the post was admissible despite the hearsay rule because it
qualified as a statement of Ellison’s then-existing state of mind and a statement against
penal interest. Counsel further argued Boyd, who also had access to Ellison’s Facebook
account, could authenticate the post. Isaac’s attorney joined in these arguments.
       In response, the prosecutor did not object to the profile picture being admitted, but
argued defense counsel was attempting to “circumvent the hearsay rules and circumvent
the foundational requirements” by seeking to admit the Facebook post. With respect to
hearsay, the prosecutor did not actually make an argument. With respect to foundation,
the prosecutor questioned whether counsel would be able to establish Ellison “did in fact,
make that entry.”
       After further argument from defense counsel, the trial court took the matter under
submission.
       Trial began without a ruling on admissibility of the Facebook post. The following
exchange occurred during Jesse’s cross-examination of Neal:
       “Q     Did you also say that [Ellison] don’t even gang bang no more?
       “A     Yes, I did say that. He did not gang bang anymore.
       “Q     You don’t know -- you say you know that for a fact?
       “A     I know that for a fact. [¶] He got married and he was a family -- was a
family man. He was changing his life. His grandma had just passed away. He had just



                                             26
got saved. [¶] He was -- he was a totally different dude that I know from growin’ up
with. I know for a fact he did not gang bang anymore.
       “Q     Did you ever go on his Facebook page?
       “A     Yes, I did.
       “Q     When was the last time you went on his Facebook page?
       “A     Um, I been on there after he was killed. I been on there before he was
killed.”
       At this point, counsel again sought to admit the Facebook post, arguing the post
was admissible under Evidence Code section 780 as evidence tending to disprove the
truthfulness of Neal’s testimony that Ellison was no longer “gang banging.” The trial
court ruled the post inadmissible under Evidence Code section 352, as requiring the jury
to “embark on . . . something that’s a bit of a side show, and that is the question of
whether or not [Neal] believes [Ellison] was involved as a gang banger at the time.” The
trial court then instructed the jury to disregard Neal’s “opinions as to whether or not
[Ellison] was or was not involved actively as a member of a gang.”
                                             B.
                                         Forfeiture
       We first note neither Jesse’s trial counsel, nor counsel of either co-defendant,
pressed for a ruling on the matter of whether or not the Facebook post was admissible as
substantive evidence Neal fired first, prompting Adam and Isaac to return fire in self-
defense. (See People v. Braxton (2004) 34 Cal. 4th 798, 813-814 [failure to press for a
ruling generally forfeits contention of error].) Indeed, Adam’s trial counsel did not join
in the argument in the first place. (See People v. Wilson, supra, 44 Cal.4th at p. 793
[failure to join in the objection or motion of a codefendant generally forfeits the issue on
appeal].) When the matter of the Facebook post was revisited during Jesse’s cross-
examination of Neal, counsel sought to admit the evidence to impeach Neal’s testimony



                                             27
that Ellison was no longer a gang member, but did not indicate to the trial court he was
also pressing for a ruling on whether the evidence was admissible to prove self-defense.
Thus, the trial court ruled the Facebook post was not admissible to impeach Neal under
an Evidence Code section 352 analysis. The trial court never ruled on the initial motion
to admit this evidence to prove self-defense, nor did any of the defendants press the trial
court to do so. By failing to press for a ruling―and in Adam’s case, by failing to join in
the argument altogether―defendants have forfeited their now-joint contention the trial
court prejudicially erred and violated their due process rights by excluding the proffered
evidence.
                                              C.
                             Ineffective Assistance of Counsel
       Anticipating forfeiture, Jesse argues his trial counsel rendered constitutionally
deficient assistance by failing to “explicitly argue that the fact that Ellison had returned to
an active gang life would tend to show that he and his associates . . . were just as likely to
fire first as were Jesse and his associates.” Adam and Isaac join in this argument as well,
which we interpret as arguing their respective counsel were equally ineffective.
       A criminal defendant has the right to the assistance of counsel under both the Sixth
Amendment to the United States Constitution and article I, section 15, of the California
Constitution. (People v. Ledesma (1987) 43 Cal. 3d 171, 215.) This right “entitles the
defendant not to some bare assistance but rather to effective assistance. [Citations.]
Specifically, it entitles him [or her] to ‘the reasonably competent assistance of an attorney
acting as his [or her] diligent conscientious advocate.’ [Citations.]” (Ibid., quoting
United States v. DeCoster (D.C.Cir. 1973) 487 F.2d 1197, 1202.) “‘In order to
demonstrate ineffective assistance of counsel, a defendant must first show counsel’s
performance was “deficient” because his [or her] “representation fell below an objective
standard of reasonableness . . . under prevailing professional norms.” [Citations.]



                                              28
Second, he [or she] must also show prejudice flowing from counsel’s performance or lack
thereof. [Citation.] Prejudice is shown when there is a “reasonable probability that, but
for counsel’s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in
the outcome.”’” (In re Harris (1993) 5 Cal. 4th 813, 832-833; accord, Strickland v.
Washington (1984) 466 U.S. 668, 687 [80 L. Ed. 2d 674, 693].) The burden of proving a
claim of ineffective assistance of counsel is squarely upon the defendant. (People v.
Camden (1976) 16 Cal. 3d 808, 816.)
       Defendants have not carried their burden. Even assuming (1) counsel would have
been able to establish Ellison in fact made the post to his Facebook page, (2) the post
indeed meant Ellison had decided to return to an active gang lifestyle, (3) defendants are
correct that the Facebook post was relevant to establish (a) Neal was just as likely to have
fired first as were Adam and Isaac, (b) Ellison likely drove the Taurus in between the first
car and the Explorer in order to force defendants to stop in front of his house, and (c)
contrary to Boyd’s testimony, Ellison did not purchase the handgun solely because he
was afraid of being attacked for having cooperated with the police, and (4) the post was
not inadmissible hearsay because it evidenced Ellison’s then-existing state of mind, we
cannot conclude exclusion of this evidence would have been an abuse of discretion under
Evidence Code section 352 or a violation of their constitutional right to due process.
       Evidence Code section 352 provides: “The court in its discretion may exclude
evidence if its probative value is substantially outweighed by the probability that its
admission will (a) necessitate undue consumption of time or (b) create substantial danger
of undue prejudice, of confusing the issues, or of misleading the jury.” Our Supreme
Court has explained this section “permits the trial judge to strike a careful balance
between the probative value of the evidence and the danger of prejudice, confusion and
undue time consumption,” but “requires that the danger of these evils substantially



                                             29
outweigh the probative value of the evidence.” (People v. Lavergne (1971) 4 Cal. 3d 735,
744; see also People v. Holford (2012) 203 Cal. App. 4th 155, 168.) Rulings under this
provision “come within the trial court’s discretion and will not be overturned absent an
abuse of that discretion.” (People v. Minifie (1996) 13 Cal. 4th 1055, 1070.)
       Here, the Facebook post was minimally probative of defendants’ claim of self-
defense. Even assuming the post established in the jurors’ minds that Ellison possessed
the gun, not simply for protection, but also for gang purposes, i.e., confrontation, and
Ellison deliberately cut off the Explorer while pulling into his driveway, neither fact
would justify defendants’ actions of opening fire on Ellison’s car. The only purported
fact that would justify such an assault is Neal’s firing at the Explorer first, or at the very
least, pointing Ellison’s gun in defendants’ direction, and thereby causing a reasonable
belief in the need to employ deadly force in self-defense. But the Facebook post was
made by Ellison, not Neal. There is no dispute Neal was the one who fired Ellison’s gun.
Indeed, Ellison was apparently hit before he could put the car in park. Ellison’s post was
therefore relevant on the issue of Neal’s conduct only if Neal was aware of the post. In
other words, Ellison’s decision to return to gang life, by itself, does not tend to prove
anything about Neal. However, Neal’s belief Ellison was out of the gang life would tend
to make it less likely that he would take it upon himself to use Ellison’s gun to fire upon
another vehicle in front of Ellison’s house had occupants of that vehicle not fired first.
Conversely, Neal’s belief Ellison had returned to the gang life would tend to make his
firing first in these circumstances more likely. But how much more likely? We conclude
the answer is “not much.” The evidence established Ellison had offered testimony
against a rival gang member, had been threatened for having done so, and was pulling
into his driveway when the shooting occurred. In these circumstances, regardless of
whether Ellison had decided to return to the gang lifestyle, and regardless of whether
Neal was aware of this decision, opening fire on an Explorer full of gang members in



                                              30
front of Ellison’s house, and in a driveway with no means of escape when the occupants
of the Explorer predictably returned fire, is so unlikely as to be implausible.
       Weighing against this low level of probative value is the reality that admission of
the evidence would have required a significant consumption of time. The defense would
have been required to establish what we have assumed in our analysis thus far, i.e., the
post was in fact made by Ellison, the post indeed meant Ellison had returned to an active
gang lifestyle, and Neal was aware of his return to this lifestyle. In light of the minimal
probative value of the evidence, we cannot conclude the trial court would have abused its
discretion by excluding the evidence under an Evidence Code section 352 analysis. Nor
are we persuaded such a decision would have amounted to a deprivation of due process.
While defendants are correct to point out Evidence Code section 352 “must bow to the
due process right of a defendant to a fair trial and his [or her] right to present all relevant
evidence of significant probative value to his [or her] defense[,] . . . the proffered
evidence must have more than slight relevancy to the issues presented. [Citation.]”
(People v. Burrell–Hart (1987) 192 Cal. App. 3d 593, 599; People v. Reeder (1978) 82
Cal. App. 3d 543, 553.) Here, as we have already explained, the Facebook post did not
have significant probative value.
       In sum, because admission of the Facebook post would have necessitated an undue
consumption of time and the post was not significantly probative of defendants’ claim of
self-defense, the trial court would not have abused its discretion or violated defendants’
due process rights by excluding the evidence under Evidence Code section 352 had
defendants’ respective counsel pressed for a ruling on the matter. Thus, regardless of
whether reasonable counsel would have pressed for such a ruling, our confidence in the
outcome is not undermined.




                                              31
                                              V
                                   Causation Instruction
       Defendants also contend the trial court prejudicially erred and violated their
constitutional rights by providing the jury with a different instruction on causation than
that contained in bracketed portions of CALCRIM No. 520. We disagree.
       CALCRIM No. 520 defines the crime of murder for the jury. The jury was so
instructed.4 Defendants complain the trial court did not provide the following bracketed
portions of the instruction on the issue of causation: “An act causes death if the death is
the direct, natural, and probable consequence of the act and the death would not have
happened without the act. A natural and probable consequence is one that a reasonable
person would know is likely to happen if nothing unusual intervenes. In deciding
whether a consequence is natural and probable, consider all of the circumstances
established by the evidence. [¶] There may be more than one cause of death. An act
causes death only if it is a substantial factor in causing the death. A substantial factor is




4       As given to the jury in this case, CALCRIM No. 520 provides: “The defendants
are charged in Count One with murder. To prove that the defendant is guilty of this
crime, the People must prove that, one, the defendant committed an act that caused the
death of another person. [¶] Two, when the defendant acted, he had a state of mind
called malice aforethought. And, three, he killed without lawful justification. [¶] There
are two kinds of malice aforethought, express malice and implied malice. Proof of either
is sufficient to establish the state of mind required for murder. [¶] The defendant acted
with express malice if he unlawfully intended to kill. A defendant acted with implied
malice if, one, he intentionally committed an act. [¶] Two, the natural and probable
consequences of that act are dangerous to human life. Three, at the time he acted, he
knew his act was dangerous to human life, and, four, he deliberately acted with conscious
disregard for human life. [¶] Malice aforethought does not require hatred or ill-will
toward the victim. It is a mental state that must be formed before the act that causes
death is committed. [¶] It does not require deliberation or the passage of any particular
period of time.”


                                              32
more than a trivial or remote factor. However, it does not need to be the only factor that
causes the death.” (CALCRIM No. 520.)
       Instead of the foregoing bracketed portions of CALCRIM No. 520, the trial court
instructed the jury, in language virtually identical to CALJIC No. 3.41, as follows:
“There may be more than one proximate cause of a homicide, even when there is only
one known or actual or direct cause of death. [¶] When the conduct of two or more
persons contributes concurrently as a proximate cause of the death, the conduct of each is
a proximate cause of the death if that conduct was also the substantial factor contributing
to the result. [¶] A cause is concurrent if it was operative at the time of death and acted
with another cause to produce death.”
       Both CALCRIM No. 520 and CALJIC No. 3.41 indicate in their respective use
notes that a trial court has a sua sponte duty to instruct on proximate cause if causation is
an issue in the case. (Use Notes to CALCRIM No. 520 and CALJIC No. 3.41.)
CALCRIM No. 520’s use note continues: “If the evidence indicates that there was only
one cause of death, the court should give the ‘direct, natural, and probable’ language in
the first bracketed paragraph on causation. If there is evidence of multiple causes of
death, the court should also give the ‘substantial factor’ instruction and definition in the
second bracketed causation paragraph.” (Use Note to CALCRIM No. 520.)
       “The California Judicial Council withdrew its endorsement of the long-used
CALJIC instructions and adopted the new CALCRIM instructions, effective January 1,
2006.” (People v. Thomas (2007) 150 Cal. App. 4th 461, 465.) California Rules of
Court,5 rule 2.1050(e) provides: “Use of the Judicial Council instructions is strongly
encouraged. If the latest edition of the jury instructions approved by the Judicial Council
contains an instruction applicable to a case and the trial judge determines that the jury



5      Undesignated rule references are to the California Rules of Court.


                                             33
should be instructed on the subject, it is recommended that the judge use the Judicial
Council instruction unless he or she finds that a different instruction would more
accurately state the law and be understood by jurors.” However, as our Supreme Court
has explained, “a trial court’s failure to give the standard . . . instruction does not
necessarily constitute state law error,” and while “use of the standard instruction . . . is
preferred, it is not mandatory.” (People v. Aranda (2012) 55 Cal. 4th 342, 354.) Nor does
the trial court’s failure to use the standard instruction “amount to state law error when its
substance is covered in other instructions given by the court.” (Ibid.)
       Here, the substance of the second bracketed causation paragraph of CALCRIM
No. 520 was covered by the CALJIC instruction given to the jury. “CALJIC instructions
that were legally correct and adequate on December 31, 2005, did not become invalid
statements of the law on January 1, 2006. Nor did their wording become inadequate to
inform the jury of the relevant legal principles or too confusing to be understood by
jurors. The Judicial Council’s adoption of the CALCRIM instructions simply meant they
are now endorsed and viewed as superior. No statute, Rule of Court, or case mandates
the use of CALCRIM instructions to the exclusion of other valid instructions.” (People v.
Thomas, supra, 150 Cal.App.4th at pp. 465-466.)
       However, we do agree with defendants on two points. First, the instruction given
to the jury in this case, CALJIC No. 3.41, omits “the basic legal definition of cause.”
This is because that definition was provided in CALJIC No. 3.40, which was not given to
the jury.6 Second, the instruction given to the jury used the term “proximate cause,”




6       This instruction states in relevant part: “The criminal law has its own particular
way of defining cause. A cause of the (result of the crime) is an [act] [or] [omission] that
sets in motion a chain of events that produces as a direct, natural and probable
consequence of the [act] [or] [omission] the (result of the crime) and without which the
(result of the crime) would not occur.” (CALJIC No. 3.40.)


                                              34
which does not appear in either the current CALCRIM instruction or the post-1992
CALJIC version of the instruction. This is because our Supreme Court has held use of
the term “proximate cause” in such an instruction “may mislead jurors, causing them . . .
to focus improperly on the cause that is spatially or temporally closest to the harm.”
(Mitchell v. Gonzales (1991) 54 Cal. 3d 1041, 1052; People v. Roberts (1992) 2 Cal. 4th
271, 313.) However, as we explain immediately below, the error was harmless under any
standard.
       In this case, as in People v. Sanchez (2001) 26 Cal. 4th 834, “it is proximate
causation, not direct or actual causation, which, together with the requisite culpable mens
rea (malice), determines [defendants’] liability for murder.” (Id. at p. 845.) Here, there
was no dispute Ellison died of a single gunshot wound. This was the direct, but-for cause
of death. Overwhelming evidence established both Adam and Isaac fired into Ellison’s
car. Who fired the fatal shot is irrelevant. As our Supreme Court explained: “A person
can proximately cause a gunshot injury without personally firing the weapon that
discharged the harm-inflicting bullet. For example, in People v. Sanchez, supra, 26
Cal. 4th 834, . . . two persons engaged in a gun battle, killing an innocent bystander. Who
fired the fatal bullet, and thus who personally inflicted the harm, was unknown, but we
held that the jury could find that both gunmen proximately caused the death. (Id. at
pp. 848–849 . . . .)” (People v. Bland (2002) 28 Cal. 4th 313, 337.) The same is true here.
While the jury should have been instructed with the “direct, natural, and probable
consequences” language, we have no doubt the jury reached the same conclusion without
it, i.e., the act of firing the fatal shot caused Ellison’s death. Then, under the instruction
that was provided, the jury properly concluded both Adam and Isaac proximately caused
the death regardless of who fired the fatal shot. Moreover, use of the term “proximate
cause” in the instruction, while improper, could only have benefitted defendants by
potentially misleading jurors that proximate cause has a “‘physical or temporal



                                              35
nearness’” requirement that does not exist in the law. (People v. Bland, supra, 28 Cal.4th
at p. 338.) As for Jesse, liability for murder turned on principles of aiding and abetting,
on which the jury was appropriately instructed. Thus, any instructional error was
manifestly harmless.
       Nevertheless, defendants argue there is evidence the occupants of the smaller car
in front of the Explorer may have also fired upon Ellison’s car, and one of them might
have fired the fatal shot. While there is some evidence shots may have also been fired
from the smaller car, this would not undermine our conclusion Adam and Isaac, by firing
their own bullets into Ellison’s car, also proximately caused Ellison’s death. Stated
simply, assuming there were three gunmen instead of two, who fired the fatal bullet is
still unknown, and the jury could find all three gunmen proximately caused the death.
Nor are we persuaded by the argument, made in Adam’s opening brief, it would be
speculative to conclude that “defendants were acting in concert with the occupants of the
other vehicle, or that the occupants of the two vehicles even knew each other.” If, as
defendants suggest, both the Explorer and the smaller lead car fired upon Ellison’s car as
it pulled into the driveway, a reasonable inference is that the two vehicles were acting in
concert. Adam’s trial counsel acknowledged as much when he argued in closing that the
smaller car was “a companion car” containing “friends of theirs.” Moreover, defendants
cite no authority for the proposition that the two cars had to act in concert in order for
Adam and Isaac to have proximately caused Ellison’s death by also firing upon his car.
Indeed, in People v. Sanchez, supra, 26 Cal. 4th 834, the two gunmen who were found to
have proximately caused the death of the innocent bystander were not acting in concert,
but rather in opposition to each other. (Id. at pp. 840-841.)
       We conclude that while the trial court erred by instructing the jury with an out-of-
date version of CALJIC No. 3.41, rather than the preferred bracketed portions of




                                              36
CALCRIM No. 520 on causation, the error was manifestly harmless under any standard
of prejudice.
                                              VI
                         Modification of the Abstract of Judgment
       The final claim asserted by all defendants is that their respective abstracts of
judgment must be modified to reflect the victim restitution order is a joint and several
obligation. The Attorney General concedes the point. We accept the concession. (See
People v. Leon (2004) 124 Cal. App. 4th 620, 622 [trial court may impose liability on each
defendant to pay the full amount of the economic loss as long as the victim does not
obtain a double recovery]; People v. Blackburn (1999) 72 Cal. App. 4th 1520, 1535 [to
avoid double recovery, the court has authority to order victim restitution paid jointly and
severally].) With respect to Jesse, we order the trial court to amend his abstract of
judgment to reflect the victim restitution order is a joint and several obligation. However,
as we explain immediately below, the judgments entered against Adam and Isaac must be
reversed and their matters remanded to the trial court for a new sentencing hearing.
Accordingly, there is no need to order the trial court to amend their current abstracts of
judgment. Following this new sentencing hearing, their respective abstracts of judgment
shall also reflect any victim restitution order imposed by the trial court is a joint and
several obligation.
                                   ADAM AND ISAAC
                                             VII
                              Cruel and Unusual Punishment
       Adam and Isaac also assert the trial court’s imposition of a sentence the functional
equivalent of LWOP amounts to cruel and unusual punishment in violation of the Eighth
Amendment to the United States Constitution. As previously mentioned, after issuing an
opinion agreeing with this contention and remanding the matter for a new sentencing



                                              37
hearing, we granted rehearing in light of the United States Supreme Court’s decision in
Montgomery, supra, 136 S. Ct. 718. After receiving supplemental briefing, we still
conclude remand is required.
                                             A.
                                 Additional Background
       Adam and Isaac were 17 and 16 years old, respectively, when they opened fire on
Ellison and his companions, killing Ellison. Isaac was also developmentally disabled.
Isaac’s sentencing memorandum argued the probation department’s recommendation that
the trial court impose an indeterminate term of 170 years to life, plus a consecutive
determinate term of 37 years 4 months, “on a mentally impaired minor with a severely
disadvantaged upbringing, including a drug-addicted mother, absent father figure, periods
of homelessness, and an abusive and chaotic family life” would violate the Eighth
Amendment. Adam’s sentencing memorandum similarly argued the probation
department’s recommendation that the trial court impose such a sentence “on a boy of
only 17 years of age at the time of the offense, constitutes cruel and unusual punishment
in violation of the Eighth Amendment.”
       The trial court sentenced Adam and Isaac each to serve an aggregate indeterminate
prison term of 120 years to life plus a consecutive determinate term of 9 years 4 months.
This sentence was comprised of the following: 20 years to life for second-degree murder
by means of shooting a firearm from a motor vehicle with intent to inflict great bodily
injury (§§ 187, 190, subd. (d)), plus 25 years to life for the greatest firearm enhancement
attached to that crime (i.e., personally and intentionally discharging a firearm causing
great bodily injury or death (§ 12022.53, subd. (d)), plus a consecutive determinate term
of 9 years 4 months (4 consecutive terms of 2 years 4 months (one-third the middle term
of 7 years)) for the attempted murders (§§ 187, 664, subd. (a)), plus 3 additional terms of
25 years to life for the same firearm enhancement attached to 3 of the attempted murders.



                                             38
The trial court ran one of these 25-years-to-life firearm enhancements concurrently “in
light of the constitutional scheme argued by defense.”
                                              B.
                                       Miller Violation
       The Eighth Amendment to the United States Constitution prohibits “cruel and
unusual punishments” and “contains a ‘narrow proportionality principle’ that ‘applies to
noncapital sentences.’” (Ewing v. California (2003) 538 U.S. 11, 20 [123 S. Ct. 1179,
155 L. Ed. 2d 108] quoting Harmelin v. Michigan (1991) 501 U.S. 957, 996-997 [111
S. Ct. 2680, 115 L. Ed. 2d 836].) This constitutional right “‘flows from the basic “precept
of justice that punishment for crime should be graduated and proportioned”’ to both the
offender and the offense.” (Miller v. Alabama (2012) 567 U.S. ___, ___ [132 S. Ct. 2455,
2458, 183 L. Ed. 2d 407] (Miller), quoting Roper v. Simmons (2005) 543 U.S. 551, 560
[125 S. Ct. 1183, 161 L. Ed. 2d 1] (Roper).)
       In Graham v. Florida (2010) 560 U.S. 48 [130 S. Ct. 2011, 176 L. Ed. 2d 825]
(Graham), the United States Supreme Court held the Eighth Amendment “prohibits a
State from imposing a life without parole sentence on a juvenile nonhomicide offender.”
(Id. at p. 75.) The court explained: “As compared to adults, juveniles have a ‘“lack of
maturity and an underdeveloped sense of responsibility,”’ they ‘are more vulnerable or
susceptible to negative influences and outside pressures, including peer pressure’; and
their characters are ‘not as well formed.’ [Citation.] These salient characteristics mean
that ‘[i]t is difficult even for expert psychologists to differentiate between the juvenile
offender whose crime reflects unfortunate yet transient immaturity, and the rare juvenile
offender whose crime reflects irreparable corruption.’ [Citation.] Accordingly, ‘juvenile
offenders cannot with reliability be classified among the worst offenders.’ [Citation.] A
juvenile is not absolved of responsibility for his [or her] actions, but his [or her]
transgression ‘is not as morally reprehensible as that of an adult.’ [Citation.]” (Id. at



                                              39
p. 68.) The court also explained that “defendants who do not kill, intend to kill, or
foresee that life will be taken are categorically less deserving of the most serious forms of
punishment than are murderers,” and therefore, “when compared to an adult murderer, a
juvenile offender who did not kill or intend to kill has a twice diminished moral
culpability. The age of the offender and the nature of the crime each bear on the
analysis.” (Id. at p. 69.)
       Turning to the severity of an LWOP sentence, the court explained such a sentence
“deprives the convict of the most basic liberties without giving hope of restoration,
except perhaps by executive clemency―the remote possibility of which does not mitigate
the harshness of the sentence,” and noted this is “an especially harsh punishment for a
juvenile,” who “will on average serve more years and a greater percentage of his [or her]
life in prison than an adult offender.” (Graham, supra, 560 U.S. at pp. 69-70.) Finally,
the court explored the penological justifications for such a sentence and concluded them
to be “not adequate to justify life without parole for juvenile nonhomicide offenders.”
(Id. at p. 74.) However, the court was also careful to point out the Eighth Amendment
“does not require the State to release that offender during his [or her] natural life,”
explaining: “Those who commit truly horrifying crimes as juveniles may turn out to be
irredeemable, and thus deserving of incarceration for the duration of their lives. The
Eighth Amendment does not foreclose the possibility that persons convicted of
nonhomicide crimes committed before adulthood will remain behind bars for life. It does
forbid States from making the judgment at the outset that those offenders never will be fit
to reenter society.” (Id. at p. 75.)
       In Miller, supra, 567 U.S. ___ [132 S. Ct. 2455, 183 L. Ed. 2d 407], the United
States Supreme Court held the Eighth Amendment forbids a state from mandating the
imposition of an LWOP sentence on a juvenile homicide offender. (Id. at p. 2469.) The
court explained: “Mandatory life without parole for a juvenile precludes consideration of



                                              40
his [or her] chronological age and its hallmark features—among them, immaturity,
impetuosity, and failure to appreciate risks and consequences. It prevents taking into
account the family and home environment that surrounds him [or her]—and from which
he [or she] cannot usually extricate himself [or herself]—no matter how brutal or
dysfunctional. It neglects the circumstances of the homicide offense, including the extent
of his [or her] participation in the conduct and the way familial and peer pressures may
have affected him [or her]. Indeed, it ignores that he [or she] might have been charged
and convicted of a lesser offense if not for incompetencies associated with youth—for
example, his [or her] inability to deal with police officers or prosecutors (including on a
plea agreement) or his [or her] incapacity to assist his [or her] own attorneys. [Citations.]
And finally, this mandatory punishment disregards the possibility of rehabilitation even
when the circumstances most suggest it.” (Id. at p. 2468.) The court concluded:
“Although we do not foreclose a sentencer’s ability to [impose an LWOP sentence on a
juvenile] in homicide cases, we require it to take into account how children are different,
and how those differences counsel against irrevocably sentencing them to a lifetime in
prison.” (Id. at p. 2469.)
       Consistent with these decisions, in People v. Caballero (2012) 55 Cal. 4th 262
(Caballero), our Supreme Court held “sentencing a juvenile offender for a nonhomicide
offense to a term of years with a parole eligibility date that falls outside the juvenile
offender’s natural life expectancy,” i.e., the “functional equivalent” of an LWOP
sentence, “constitutes cruel and unusual punishment in violation of the Eighth
Amendment. Although proper authorities may later determine that youths should remain
incarcerated for their natural lives, the state may not deprive them at sentencing of a
meaningful opportunity to demonstrate their rehabilitation and fitness to reenter society
in the future. . . . [T]he sentencing court must consider all mitigating circumstances
attendant in the juvenile’s crime and life, including but not limited to his or her



                                              41
chronological age at the time of the crime, whether the juvenile offender was a direct
perpetrator or an aider and abettor, and his or her physical and mental development, so
that it can impose a time when the juvenile offender will be able to seek parole from the
parole board. The Board of Parole Hearings will then determine whether the juvenile
offender must be released from prison ‘based on demonstrated maturity and
rehabilitation.’” (Id. at pp. 268-269, quoting Graham, supra, 560 U.S. at p. 75.)
       There can be no doubt the sentences imposed in this case, i.e., 120 years to life
plus 9 years 4 months, are the functional equivalent of LWOP.7 (See Caballero, supra,
55 Cal.4th at p. 268 [sentence of 110 years to life amounted to functional equivalent of
LWOP].) This being a murder case, Graham’s categorical ban on imposition of an
LWOP sentence on a juvenile nonhomicide offender does not apply. (Graham, supra,
560 U.S. 48.) However, under Miller, the trial court was still required to “take into
account how children are different, and how those differences counsel against irrevocably
sentencing them to a lifetime in prison.” (Miller, supra, 132 S.Ct at p. 2469.) This
required the trial court to consider “all mitigating circumstances attendant in the
juvenile’s crime and life, including but not limited to his or her chronological age at the
time of the crime, whether the juvenile offender was a direct perpetrator or an aider and
abettor, and his or her physical and mental development . . . .” (Caballero, supra, 55




7      Our dissenting colleague disputes such a term can be considered the functional
equivalent of LWOP following the Legislature’s passage of SB 260 because now
youthful offenders are given an opportunity for parole at least by their 25th year of
incarceration. However, as we explain in greater detail below, unless SB 260 can be said
to presently convert the term actually imposed to one of 25 years to life, Adam and Isaac
are serving sentences that are the functional equivalent of LWOP, notwithstanding
SB 260’s statutory promise of a parole hearing in 25 years. But the statutory language
cannot be read so broadly. It does not presently convert these terms to that of 25 years to
life.


                                             42
Cal.4th at pp. 268-269.) The question we must resolve is whether the trial court took
these circumstances into consideration before imposing such a harsh penalty.
       We first note the trial court had no discretion but to impose a term of 20 years to
life for the murder and a consecutive term of 25 years to life for the firearm enhancement.
(See §§ 190, subd. (d), 12022.53, subd. (d).) Thus, the trial court was required to impose
a term of 45 years to life on Count One (§ 187). However, whether to impose
consecutive rather than concurrent sentences with respect to the remaining counts was a
discretionary decision. (See § 669; People v. Shaw (2004) 122 Cal. App. 4th 453, 458
[trial court has “broad discretion to impose consecutive sentences when a person is
convicted of two or more crimes”].) “The trial court must ‘state the reasons for its
sentence choices on the record at the time of sentencing.’ [Citation.] Where the court
has discretion, the imposition of a consecutive, rather than concurrent, term represents a
sentencing choice. [Citations.]” (People v. Coelho (2001) 89 Cal. App. 4th 861, 886.)
“Criteria affecting the decision to impose consecutive rather than concurrent sentences
include: [¶] (a) Criteria relating to crimes [¶] Facts relating to the crimes, including
whether or not: [¶] (1) The crimes and their objectives were predominantly independent
of each other; [¶] (2) The crimes involved separate acts of violence or threats of
violence; or [¶] (3) The crimes were committed at different times or separate places,
rather than being committed so closely in time and place as to indicate a single period of
aberrant behavior. [¶] (b) Other criteria and limitations: [¶] Any circumstances in
aggravation or mitigation may be considered in deciding whether to impose consecutive
rather than concurrent sentences, except: [¶] (1) A fact used to impose the upper term;
[¶] (2) A fact used to otherwise enhance the defendant’s prison sentence; and [¶] (3) A
fact that is an element of the crime may not be used to impose consecutive sentences.”
(Rule 4.425, italics added.)




                                             43
       Here, with respect to imposing consecutive sentences for Counts Two through
Five (§§ 664/187), i.e., the four attempted murders, the trial court stated: “The Court
finds that each of those offenses was a separate act of violence, and I will articulate this
factual finding as it relates to each of them. [¶] This is not a situation where there [were]
only one or two shots fired. Factually in this case, multiple guns were basically
unloaded. [¶] And it is quite clear that it is appropriate, in the Court’s view, to recognize
the imposition of a separate sentence as it relates to each of the individual victims in this
case.” We do not dispute these are appropriate reasons for imposing consecutive
sentences. (See People v. Thurs (1986) 176 Cal. App. 3d 448, 451-453 [trial court may
impose consecutive sentences for separate acts of violence against multiple victims].)
However, as previously explained, where the defendant is a juvenile, and the result of
imposing consecutive sentences is an aggregate prison term that is the functional
equivalent of LWOP, the Eighth Amendment requires the trial court to specifically
consider “all mitigating circumstances attendant in the juvenile’s crime and life,
including but not limited to his or her chronological age at the time of the crime, whether
the juvenile offender was a direct perpetrator or an aider and abettor, and his or her
physical and mental development,” before imposing such a harsh sentence. (Caballero,
supra, 55 Cal.4th at pp. 268-269.) Thus, while rule 4.425 provides circumstances in
mitigation “may be considered,” the circumstances of this case required the trial court to
consider such mitigating circumstances, separately with respect to each juvenile offender,
as a matter of constitutional law.
       The record is unclear as to whether this occurred. After stating its reasons for
imposing consecutive sentences on Counts Two through Five (§§ 664/187), the trial court
stated it would run one 25-years-to-life firearm enhancement, i.e., that attached to Count
Five, concurrently “in light of the constitutional scheme argued by defense.” Thus, it
appears the trial court considered the constitutional arguments raised by Adam and Isaac



                                              44
and agreed the probation officer’s recommendation would amount to cruel and unusual
punishment. However, running one of the firearm enhancements concurrently did not
reduce the sentence below that of a functionally equivalent LWOP. As a practical matter,
there is no difference between the sentence recommended by probation (170 years to life
plus 37 years 4 months), the sentence the trial court would have imposed without running
one firearm enhancement concurrently (145 years to life plus 9 years 4 months), and the
sentence actually imposed (120 years to life plus 9 years 4 months). In other words, if an
individualized consideration of “all mitigating circumstances attendant in the juvenile’s
crime and life” (Caballero, supra, 55 Cal.4th at p. 268), would have rendered the
functional LWOP sentence recommended by the probation department a violation of the
Eighth Amendment, then the sentence imposed by the trial court―also a functional
LWOP―was also a violation of the Eighth Amendment. At the same time, if the trial
court did consider “how children are different, and how those differences counsel against
irrevocably sentencing them to a lifetime in prison” (Miller, supra, 132 S.Ct at p. 2469),
but nevertheless concluded these particular juveniles were deserving of spending the rest
of their lives in prison without possibility of parole, there would be no such violation.
The problem is the record does not reveal which occurred.
                                               C.
                                            Remedy
       In light of the importance of this constitutional right, and uncertainty as to whether
the trial court took into account all mitigating circumstances pertaining to these particular
juveniles, we concluded in our original opinion the appropriate remedy was to remand for
a new sentencing hearing. In so concluding, we rejected the Attorney General’s
argument SB 260 rendered resentencing unnecessary because, under newly-enacted
section 3051, Adam and Isaac will be afforded a meaningful opportunity for parole
“during [their] 25th year of incarceration” (id., subd. (b)(3)), i.e., within their natural life



                                               45
expectancies. After granting rehearing and receiving supplemental briefing on the effect,
if any, of the United States Supreme Court’s recent decision in Montgomery, supra, 136
S. Ct. 718, we remain convinced remand is necessary.
       The Legislature passed SB 260 in response to Miller, supra, 567 U.S. ___ [132
S. Ct. 2455, 183 L. Ed. 2d 407] and Caballero, supra, 55 Cal. 4th 262. The Legislature
noted the bill “recognizes that youthfulness both lessens a juvenile’s moral culpability
and enhances the prospect that, as a youth matures into an adult and neurological
development occurs, these individuals can become contributing members of society,” and
declared: “The purpose of this act is to establish a parole eligibility mechanism that
provides a person serving a sentence for crimes that he or she committed as a juvenile the
opportunity to obtain release when he or she has shown that he or she has been
rehabilitated and gained maturity, in accordance with the decision of the California
Supreme Court in [Caballero] and the decisions of the United States Supreme Court in
[Graham, supra, 560 U.S. 48], and [Miller]. It is the intent of the Legislature to create a
process by which growth and maturity of youthful offenders can be assessed and a
meaningful opportunity for release established.” (SB 260, § 1 (2013–2014 Reg. Sess.).)
To effectuate the Legislature’s intent, SB 260 added section 3051 to the Penal Code,
which requires the Board of Parole Hearings (the Board) to conduct youth offender
parole hearings during the 15th, 20th, or 25th year of incarceration. (§ 3051, subd. (b),
Stats. 2013, ch. 312, § 4.) A youthful offender whose sentence is a term of 25 years to
life or greater is “eligible for release on parole by the board during his or her 25th year of
incarceration at a youth offender parole hearing, unless previously released or entitled to
an earlier parole consideration hearing pursuant to other statutory provisions.” (§ 3051,
subd. (b)(3); SB 260, § 4 (2013–2014 Reg. Sess.).) In conducting youth offender parole
hearings under section 3051, the Board is required to “give great weight to the
diminished culpability of juveniles as compared to adults, the hallmark features of youth,



                                              46
and any subsequent growth and increased maturity of the prisoner in accordance with
relevant case law.” (§ 4801, subd. (c); Stats. 2013, ch. 312, § 5.) If the youthful offender
is found suitable for parole by the Board, he or she must be released even if the full term
originally imposed has not yet been completed. (§ 3046, subd. (c).)
       As we explained in our original opinion, despite the fact SB 260 provides what
may be considered a “safety net,” providing a juvenile offender the opportunity for a
parole hearing during his or her lifetime, the new legislation does not substitute for the
sentencing court’s consideration of all individual characteristics of the offender. In
Miller, supra, 567 U.S. ___ [132 S. Ct. 2455, 183 L. Ed. 2d 407] the United States
Supreme Court held imposition of an LWOP sentence for a homicide committed as a
juvenile constitutes a task “demanding individualized sentencing” and requiring “that a
sentencer have the ability to consider the ‘mitigating qualities of youth.’” (Miller, supra,
132 S.Ct. at p. 2467, quoting Johnson v. Texas (1993) 509 U.S. 350, 367 [113 S. Ct. 2658,
125 L. Ed. 2d 290], italics added.) Caballero, which extended Graham’s prohibition of an
LWOP sentence for juveniles convicted of nonhomicide offenses to sentences that are the
functional equivalent of LWOP, also emphasized: “[T]he sentencing court must consider
all mitigating circumstances attendant in the juvenile’s crime and life, including but not
limited to his or her chronological age at the time of the crime, whether the juvenile
offender was a direct perpetrator or an aider and abettor, and his or her physical and
mental development, so that it can impose a time when the juvenile offender will be able
to seek parole from the [Board].” (Caballero, supra, 55 Cal.4th at pp. 268-269, italics
added.) As we have already explained, while Graham’s categorical ban on an LWOP
sentence or its functional equivalent does not apply in this homicide case, under Miller,
supra, 132 S. Ct. 2455, the sentencing court was still required to consider all mitigating
circumstances of youth before imposing a sentence the functional equivalent of LWOP.
Thus, the penalty selection that comports with Miller must be undertaken in the first



                                             47
instance by the sentencing court. Regardless of whether the new statutory scheme
enacted by SB 260 may eventually convert an LWOP sentence to one with possibility of
parole, the sentencing court must consider the factors of youth and maturity when
selecting the initial punishment.
       Our dissenting colleague concludes SB 260 has converted what would otherwise
be the functional equivalent of an LWOP sentence into one with the possibility of parole,
thereby obviating the sentencing court’s obligation to engage in any consideration of
youth before imposing such a sentence. We disagree. While SB 260 promises a parole
hearing will be held within a juvenile homicide offender’s natural life, the statutory
language does nothing to convert the originally-imposed sentence into a term of 15, 20,
or 25 years to life. If it did, we could simply modify the judgments entered against Adam
and Isaac in this case to reflect terms of 25 years to life and be done with it. But that is
not what section 3051 says. As relevant to Adam and Isaac, it simply provides for a
parole hearing during their 25th year of incarceration. Should this provision be repealed
in the meantime, their originally-imposed sentences would remain operative. Nor are we
persuaded by our dissenting colleague’s assessment that the prospect of such a repeal is
“highly unlikely.” We have no way of knowing the intentions of a future Legislature.
And while such a hypothetical repeal would undoubtedly be challenged in the courts, the
question of its constitutionality is not before us for the obvious reason it has not yet
happened, and may never happen. What is certain, however, is the trial court imposed
sentences on Adam and Isaac that, by their terms, do not provide them with the
possibility of parole during their natural lives. These sentences will hang over their heads
until the parole hearing promised by SB 260 comes to pass. Thus, while SB 260 may
eventually remedy the Miller violation by offering an opportunity for parole, it has not
yet done so. We therefore conclude the appropriate remedy is to remand the matter for a




                                              48
new sentencing hearing that comports with Miller, supra, 567 U.S. ___ [132 S. Ct. 2455,
183 L. Ed. 2d 407].
       This conclusion is bolstered by our Supreme Court’s decision in People v.
Gutierrez (2014) 58 Cal. 4th 1354 (Gutierrez), involving consolidated cases in which two
separate defendants committed special circumstance murder while 17 years old. (Id. at
p. 1360.) The trial courts imposed LWOP sentences on each defendant under section
190.5, subdivision (b), that had been construed to create a presumption in favor of LWOP
sentences for special circumstance murders committed by 16- and 17-year–old offenders.
(Ibid.) Our Supreme Court harmonized section 190.5, subdivision (b), with Eighth
Amendment protections by holding trial courts have discretion to sentence a youthful
offender to serve 25 years to life or LWOP with no presumption in favor of the LWOP
option. (Id. at pp. 1371–1379.) Because the defendants in Gutierrez had been sentenced
under the prior, prevailing presumption in favor of LWOP, our Supreme Court held
resentencing was required. (Id. at pp. 1361, 1379.)
       In so holding, the court rejected the Attorney General’s argument that the recent
enactment of section 1170, subdivision (d)(2), “removes life without parole sentences for
juvenile offenders from the ambit of Miller’s concerns because the statute provides a
meaningful opportunity for such offenders to obtain release,” explaining: “Graham
spoke of providing juvenile offenders with a ‘meaningful opportunity to obtain release’
as a constitutionally required alternative to—not as an after-the-fact corrective for—
‘making the judgment at the outset that those offenders never will be fit to reenter
society.’ [Citation.] Likewise, Miller’s ‘cf.’ citation to the ‘meaningful opportunity’
language in Graham occurred in the context of prohibiting ‘imposition of that harshest
prison sentence’ on juveniles under a mandatory scheme. [Citation.] Neither Miller nor
Graham indicated an opportunity to recall a sentence of life without parole 15 to 24 years
into the future would somehow make more reliable or justifiable the imposition of that



                                             49
sentence and its underlying judgment of the offender’s incorrigibility ‘at the outset.’
[Citation.] [¶] Indeed, the high court in Graham explained that a juvenile offender’s
subsequent failure to rehabilitate while serving a sentence of life without parole cannot
retroactively justify imposition of the sentence in the first instance: ‘Even if the State’s
judgment that Graham was incorrigible were later corroborated by prison misbehavior or
failure to mature, the sentence was still disproportionate because that judgment was made
at the outset.’ [Citation.] By the same logic, it is doubtful that the potential to recall a
life without parole sentence based on a future demonstration of rehabilitation can make
such a sentence any more valid when it was imposed. If anything, a decision to recall the
sentence pursuant to section 1170[, subdivision] (d)(2) is a recognition that the initial
judgment of incorrigibility underlying the imposition of life without parole turned out to
be erroneous. Consistent with Graham, Miller[, supra, 567 U.S. ___ [132 S. Ct. 2455,
183 L. Ed. 2d 407]] repeatedly made clear that the sentencing authority must address this
risk of error by considering how children are different and how those differences counsel
against a sentence of life without parole ‘before imposing a particular penalty.’
[Citations.]” (Gutierrez, supra, at pp. 1386–1387.)
       In short, our Supreme Court has recognized a statutory promise of future
correction of a presently unconstitutional sentence does not alleviate the need to remand
for resentencing that comports with the Eighth Amendment.
       The United States Supreme Court’s recent decision in Montgomery, supra, 136
S. Ct. 718, does not alter our conclusion. There, the court held Miller, supra, 567 U.S.
___ [132 S. Ct. 2455, 183 L. Ed. 2d 407] announced a substantive rule of constitutional law
that must be applied retroactively to juvenile offenders whose convictions and sentences
were final when Miller was decided. (Montgomery, supra, 136 S.Ct. at p. 736.) In
concluding Miller set forth a “substantive rule [that] eliminated a State’s power to . . .
impose a given punishment” (Montgomery, supra, at p. 730), such as in Roper, supra,



                                              50
543 U.S. 551 [barring death penalty for minors] and Graham, supra, 560 U.S. 48 [barring
LWOP sentence for minors convicted of a nonhomicide offense], the court explained
Miller, supra, 183 L. Ed. 2d 407 barred imposition of a sentence of LWOP, even for
homicide offenses, “for all but the rarest of juvenile offenders, those whose crimes reflect
permanent incorrigibility. For that reason, Miller is no less substantive than are Roper
and Graham. Before Miller, every juvenile convicted of a homicide offense could be
sentenced to life without parole. After Miller, it will be the rare juvenile offender who
can receive that same sentence. The only difference between Roper and Graham, on the
one hand, and Miller, on the other hand, is that Miller drew a line between children
whose crimes reflect transient immaturity and those rare children whose crimes reflect
irreparable corruption.” (Montgomery, supra, 136 S.Ct. at p. 734.) Acknowledging
Miller’s holding also “has a procedural component . . . requir[ing] a sentencer to consider
a juvenile offender’s youth and attendant characteristics before determining that life
without parole is a proportionate sentence,” the court explained this procedural
requirement “gives effect to Miller’s substantive holding that life without parole is an
excessive sentence for children whose crimes reflect transient immaturity.” (Id. at
pp. 734-735.)
       In apparent response to a point made in Justice Scalia’s dissent, i.e., it would be
“silliness” to expect a trial court to be able to resolve the question of “whether a 17-year-
old who murdered an innocent sheriff’s deputy half a century ago was at the time of his
trial ‘incorrigible’” (Montgomery, supra, at p. 744 (dis. opn. of Scalia, J.)), the majority
opinion stated giving Miller retroactive effect “does not require States to relitigate
sentences,” explaining: “A State may remedy a Miller violation by permitting juvenile
homicide offenders to be considered for parole, rather than by resentencing them. See,
e.g., Wyo. Stat. Ann. § 6-10-301(c) (2013) (juvenile homicide offenders eligible for
parole after 25 years). Allowing those offenders to be considered for parole ensures that



                                             51
juveniles whose crimes reflected only transient immaturity―and who have since
matured―will not be forced to serve a disproportionate sentence in violation of the
Eighth Amendment.” (Id. at p. 736.)
       Thus, the substantive rule the Montgomery court held to apply retroactively to
juvenile offenders whose convictions and sentences were final when Miller was decided
was that “life without parole is an excessive sentence for children whose crimes reflect
transient immaturity” as opposed to “irreparable corruption.” (Montgomery, supra, at
pp. 734-735.) However, while the procedure set forth in Miller, supra, 567 U.S. ___ [132
S. Ct. 2455, 183 L. Ed. 2d 407] for determining on which side of the line a juvenile
offender lands, i.e., individualized sentencing at the outset, makes perfect sense where the
goal is to avoid imposition of an unconstitutional sentence, such a procedure makes far
less sense after decades of incarceration. There being no requirement such a procedure
be applied retroactively, where a juvenile offender’s LWOP sentence became final before
Miller was decided, a State may remedy the violation by providing for parole
consideration.
       Here, like Gutierrez, and unlike Montgomery, we are directly reviewing the
legality of a sentence. While Miller’s “procedural component,” i.e., the requirement that
the “sentencer [must] consider a juvenile offender’s youth and attendant characteristics
before determining that life without parole is a proportionate sentence” (Montgomery,
supra, 136 S.Ct. at p. 734), need not be applied retroactively in collateral proceedings,
Montgomery does not hold it may also be dispensed within the context of a direct appeal.
And while SB 260, unlike section 1170, subdivision (d), does provide an opportunity for
parole, as opposed to an opportunity for recall and resentencing, we do not believe the
promise of such an opportunity 25 years after the fact somehow makes more reliable or
justifiable the trial court’s implicit determination Adam and Isaac are irreparably corrupt




                                             52
“‘at the outset.’” (Gutierrez, supra, 58 Cal.4th at p. 1386, quoting Graham, supra, 560
U.S. at p. 75.)
       Accordingly, with respect to Adam and Isaac, we still conclude the matter must be
remanded to the trial court for a new sentencing hearing.
                        ISAAC’S REMAINING CONTENTIONS
                                            VIII
                                    Rule of Completeness
       Isaac contends the trial court prejudicially erred and violated his constitutional
rights by allowing one of the detectives in the case to convey a misleading portion of his
police statement rather than require the prosecution to play the entire statement for the
jury. We disagree.
                                             A.
                                    Additional Background
       Ellison was killed by a 9-millimeter bullet. Police found multiple 9-millimeter
and 10-millimeter shell casings in the street in front of Ellison’s house. As mentioned,
they found the corresponding 10-millimeter handgun along the chase route. However,
while police also found a magazine for a 9-millimeter handgun along the chase route,
they did not find the gun itself.
       Detective Kirtlan interviewed Isaac after the shooting. The detective told Isaac
police had found the 10-millimeter handgun and the 9-millimeter magazine, but were still
looking for the 9-millimeter handgun. He also explained it was a “public safety issue” to
have a gun left out on the street, especially since there would be children walking down
that street on their way to school the next morning. Isaac then discussed the matter with
his stepmother, who had joined him in the interview room, and ultimately agreed to point
out the location of the missing handgun. The detective brought in a map of the area and
Isaac pointed out the location he believed “they throwed it out.”



                                             53
       The prosecution moved in limine to be allowed to elicit testimony from Detective
Kirtlan that Isaac told him the location he believed police would be able to find the gun,
despite the fact Isaac “arguably” invoked his right to remain silent under Miranda v.
Arizona (1966) 384 U.S. 436 [86 S. Ct. 1602, 16 L. Ed. 2d 694] (Miranda) prior to
providing the location, under “the ‘public safety’ exception to the Miranda rule.”8 The
prosecutor explained: “What I proposed rather than playing the tape was to ask Detective
Kirtlan did you receive information from [defendant] Isaac Vasquez as to where you
might find the missing nine millimeter gun? Yes. Did you look for it in that location?
Yes. Did you find it? No.”
       In response, Isaac’s trial counsel argued: “I think that there is . . . [an Evidence
Code section] 356 problem. I think that the throwing of the gun is being used to show
consciousness of guilt, whereas Isaac’s statement during this long period that he was
interrogated and questioned was that this was self-defense. So I think that you need to
get in the entire statement so that the jury could, in essence, understand that.” Counsel
also expressed concern that limiting the testimony to Isaac providing the location of the
gun “gives a false impression that if he’s saying where the gun was thrown, then it gives
the impression that he threw the gun, and that’s a significant issue.”
       The prosecutor argued in reply: “As far as [Evidence Code section] 356, I don’t
know that there is anything in his self-serving statements to [Isaac’s stepmother] or even
his inculpatory statements to [his stepmother] that explained the limited part that I’m
trying to get out, where could they look for the gun. [¶] One of the things that has
already been raised here by [counsel for Jesse] is that the police didn’t do their job, didn’t
look for the .40 caliber, didn’t even bother to look for the .40 caliber, didn’t even bother



8     Because Isaac’s argument on appeal does not claim a Miranda violation occurred,
we do not set forth the parties’ arguments regarding this issue.


                                             54
to find it. Now, that’s the one that was used by Latrele Neal. But it should at least be
shown that the officers made attempts to find the outstanding nine millimeter. [¶]
Because one of the other arguments counsel can make, well, maybe if we had the nine
millimeter we could have -- if they had done their job and looked for that maybe we
could have done some testing on that or figured out which one of them fired it. There’s
nothing in any of the witness statements, even the witnesses who saw the ten millimeter
being thrown from the car that indicates who in the car threw it. [¶] Now, in his
statement, that portion of it I think he indicates or the officer indicates that it was thrown
from the driver’s side window. I’m not implying that we know who threw the gun. I’m
simply trying to get before the jury that the officers attempted to locate it. They
attempted to get information. They got information, and they went to look for it. But
there’s nothing in the statements that he makes to [his stepmother] or the lies that he
makes to Detective Kirtlan initially that explains that or adds to it or clears anything up.”
       The trial court ruled that admitting the fact Isaac provided the location of the gun
to police would not violate Miranda. The trial court further ruled Evidence Code section
356 did not require “allowing an entire expansive rambling statement encompassing a
number of topics to address a sole and easily isolated question such as we have in this
case.” Finally, the court explained the prosecution’s intended use of Isaac’s statement as
to the location of the 9-millimeter handgun did not “over-implicate” Isaac or
“misrepresent” he was the one who threw the gun out of the Explorer.
       In accordance with the trial court’s ruling, during the prosecution’s examination of
Detective Kirtlan, the following exchange occurred:
       “Q     Did you receive information from [defendant] Isaac Vasquez about the
location of a missing nine-millimeter semiautomatic handgun?
       “A     Yes, I did.




                                              55
       “Q     Did you go to the area after receiving that information and search the area
where it was thought that that gun might be?
       “A     Yes, ma’am.
       “Q     And where was that location?
       “A     Essentially in the area of Northgate and Striker in North Sacramento.
       “Q     Now, is that an area where other evidence had been located?
       “A     Yes, ma’am.
       “Q     What other evidence had been located there?
       “A     A magazine to a nine-millimeter semiautomatic handgun.
       “Q     Did you find the nine-millimeter semiautomatic handgun?
       “A     No, we did not.”
                                              B.
                                          Analysis
       Evidence Code section 356 provides: “Where part of an act, declaration,
conversation, or writing is given in evidence by one party, the whole on the same subject
may be inquired into by an adverse party; when a letter is read, the answer may be given;
and when a detached act, declaration, conversation, or writing is given in evidence, any
other act, declaration, conversation, or writing which is necessary to make it understood
may also be given in evidence.” (Italics added.)
       This provision “is sometimes referred to as the statutory version of the common-
law rule of completeness. [Citation.] According to the common-law rule: ‘“[T]he
opponent, against whom a part of an utterance has been put in, may in his [or her] turn
complement it by putting in the remainder, in order to secure for the tribunal a complete
understanding of the total tenor and effect of the utterance.” [Citation.]’ [Citation.]”
(People v. Parrish (2007) 152 Cal. App. 4th 263, 269, fn. 3.) The purpose of the rule “is
to prevent the use of selected aspects of a conversation, act, declaration, or writing, so as



                                             56
to create a misleading impression on the subjects addressed. [Citation.] Thus, if a party’s
oral admissions have been introduced in evidence, he [or she] may show other portions of
the same interview or conversation, even if they are self-serving, which ‘have some
bearing upon, or connection with, the admission . . . in evidence.’ [Citations.]” (People
v. Arias (1996) 13 Cal. 4th 92, 156.) We review the trial court’s determination of whether
or not to admit evidence under this provision for abuse of discretion. (See People v.
Pride (1992) 3 Cal. 4th 195, 235.)
       Here, Detective Kirtlan testified Isaac told him where the 9-millimeter handgun
could be found, and after receiving this information, he went to a certain location where
police found a magazine to a 9-millimeter handgun, but not the gun itself. Implicit in this
testimony is that Isaac told the detective the gun could be found at that particular
location. From this, and the fact the location was along the chase route, the jury could
infer someone in the Explorer threw the gun out of the vehicle during the chase. The
testimony does not reveal who threw the gun. Thus, the concern raised below that the
testimony would misleadingly suggest Isaac was the one who threw the 9-millimeter
handgun, and therefore likely fired the shot that killed Ellison, was obviated by the actual
testimony received into evidence. Indeed, the prosecutor never argued, in either her
closing or rebuttal argument, that Isaac fired the fatal shot. Instead, she specifically
conceded, “we don’t know who had the nine and who had the ten.”
       The other argument for admission of the entire statement, which was raised below,
was the jury should hear the entirety of Isaac’s statement, including the portion indicating
the shooting was done in self-defense, to balance out the suggestion that throwing the gun
out of the Explorer evidenced Isaac’s consciousness of guilt. However, the trial court
appeared to credit the prosecutor’s assurance Isaac’s statement as to where the 9-
millimeter handgun could be found was being offered solely on the issue of whether the
police conducted a thorough investigation. (See 4 Jones on Evidence (7th ed. 2014) §



                                             57
24:26 [“where the defendant challenges the investigation as unprofessional or sloppy or
claims that he [or she] was falsely accused, the prosecutor should be entitled to spell out
the investigation in greater detail to rebut this defense”].) The prosecutor lived up to this
assurance. At no point in her arguments to the jury did she argue the fact Isaac threw a
handgun from the SUV evidenced his consciousness of guilt. Moreover, the rule of
completeness prevents “‘the use of selected aspects of a [statement] so as to create a
misleading impression on the subjects addressed,’” and therefore “hinges on the
requirement that the two portions of a statement be ‘on the same subject.’” (People v.
Vines (2011) 51 Cal. 4th 830, 861, italics added.) Here, whether Isaac told Detective
Kirtlan where to find the 9-millimeter handgun is not the same subject as whether the
shooting itself was done in self-defense. We acknowledge narrow lines should not be
drawn around the exact subject of inquiry (People v. Zapien (1993) 4 Cal. 4th 929, 959),
but the statutory language “on the same subject” cannot be rendered meaningless by an
interpretation that draws no lines at all. (Evid. Code, § 356.)
       Finally, we note Isaac raises a separate issue for the first time on appeal. He
argues his exact statement to Detective Kirtlan, i.e., “they throwed it out” should have
been admitted because it “was exculpatory in that it supported an inference that [Isaac]
did not shoot the [9-millimeter] gun that killed Ellison.” Acknowledging admission of
Isaac’s statement, “they throwed it out” at the joint trial in this case, where Isaac did not
testify, would have potentially violated his codefendants’ confrontation rights under
People v. Aranda (1965) 63 Cal. 2d 518 and Bruton v. United States (1968) 391 U.S. 123
[88 S. Ct. 1620, 20 L. Ed. 2d 476], Isaac argues the redaction of this statement to simply
indicate he told Detective Kirtlan where the gun could be found prejudiced his defense.
This argument is forfeited for failure to raise it in the trial court. (See People v. Hill
(1992) 3 Cal. 4th 959, 994-995, overruled on another point in Price v. Superior Court
(2001) 25 Cal. 4th 1046, 1075.)



                                              58
       The trial court did not abuse its discretion in ruling Evidence Code section 356 did
not require admission of Isaac’s entire statement to Detective Kirtlan.
                                             IX
                                   Cumulative Prejudice
       Finally, we reject Isaac’s assertion the cumulative effect of the foregoing
assertions of error require reversal. We have reversed Isaac’s gang enhancement and
vicarious firearm enhancement findings and remanded the matter to the trial court for a
new sentencing hearing that comports with the Eighth Amendment. This does not,
however, affect Isaac’s convictions or remaining enhancement findings. The only other
meritorious claim of error, i.e., the instructional error, we concluded was harmless.
Accordingly, there is no prejudice to cumulate.
                                      DISPOSITION
       The judgment entered against Jesse Cornejo is modified to strike the gang
enhancement under Penal Code section 186.22, subdivision (b), and vicarious firearm
enhancement under Penal Code section 12022.53, subdivision (e)(1), as well as the
sentences imposed thereon. As modified, the judgment is affirmed. The trial court is
directed to amend his abstract of judgment to reflect the modifications and to indicate the
victim restitution order is a joint and several obligation and to forward a certified copy of
the amended abstract of judgment to the Department of Corrections and Rehabilitation.
       The judgments entered against Adam Cornejo and Isaac Vasquez are reversed,
although their convictions and enhancement findings shall stand, with the exception of
the gang enhancement under Penal Code section 186.22, subdivision (b), and vicarious
firearm enhancement under Penal Code section 12022.53, subdivision (e)(1), which are
also reversed. With respect to these defendants, the matter is remanded to the trial court
for a new sentencing hearing during which the trial court shall consider all mitigating
circumstances pertaining to these particular juveniles in determining whether to employ



                                             59
consecutive sentences to impose an aggregate sentence that is the functional equivalent of
life without parole. Following this new sentencing hearing, their respective amended
abstracts of judgment shall also reflect that any victim restitution order imposed by the
trial court is a joint and several obligation. The trial court is directed to forward certified
copies of these respective amended abstracts of judgment to the Department of
Corrections and Rehabilitation.



                                                                /s/
                                                   HOCH, J.



I concur:



         /s/
HULL, Acting P. J.




                                              60
MURRAY, J.
       I concur in the majority opinion except for discussion part VII and the conclusion
that the Eighth Amendment requires a remand for a new sentencing hearing for Adam
and Isaac. As to that part of the majority opinion, I respectfully dissent.1
       It is my view that Senate Bill No. 260 (2013-2014 Reg. Sess.) (S.B. 260) fixed the
Eighth Amendment defect in California’s sentencing scheme related to indeterminate
sentences for juvenile offenders. This view has since been validated by the United States
Supreme Court in Montgomery v. Louisiana (2016) 577 U.S. ___ [136 S. Ct. 718, 193
L. Ed. 2d 599] (Montgomery).
       As explained by the courts in Graham v. Florida (2010) 560 U.S. 48, 75, 82 [130
S. Ct. 2011, 176 L. Ed. 2d 825] (Graham), Miller v. Alabama (2012) 567 U.S. ___ [132
S. Ct. 2455, 183 L. Ed. 2d 407] (Miller), and Montgomery, supra, 136 S.Ct. at pp. 726,
732-733, the Eighth Amendment prohibition against cruel and unusual punishment is
implicated where a mandatory sentence of life without the possibility of parole (LWOP)
is imposed on a juvenile. As the high court has explained, “ ‘By making youth (and all
that accompanies it) irrelevant to imposition of that harshest prison sentence,’ mandatory
life without parole ‘poses too great a risk of disproportionate punishment.’ [Citation.]
Miller required that sentencing courts consider a child’s ‘diminished culpability and
heightened capacity for change’ before condemning him or her to die in prison.
[Citation.] Although Miller did not foreclose a sentencer’s ability to impose life without


1  I do agree with the majority to the extent they suggest that on remand, the trial court’s
resentencing discretion is limited to reducing the sentence to one that is statutorily
authorized. (Maj. opn., ante, p. 43 [noting that the trial court is required to impose 20
years to life on count one and 25 years to life for the firearm enhancement on count one,
for a total of 45 years to life on count one, but that the trial court could run the additional
sentences for the other counts and their enhancements concurrent to count one].) The
trial court cannot impose some lesser sentence -- at least not without statutory authority
or a constitutional mandate and guidance about how to arrive at such a sentence from the
California Supreme Court.

                                               1
parole on a juvenile, the Court explained that a lifetime in prison is a disproportionate
sentence for all but the rarest of children, those whose crimes reflect ‘ “irreparable
corruption.” ’ ” (Montgomery, at p. 726, quoting Miller, at p. 2469.)
       Expanding Graham and Miller, the California Supreme Court explained in People
v. Caballero (2012) 55 Cal. 4th 262 (Caballero) that the Eighth Amendment prohibition is
also implicated where a court imposes a de facto LWOP sentence that deprives a juvenile
offender of any realistic opportunity to demonstrate maturity and rehabilitation and
thereby obtain release on parole. However, because S.B. 260 now provides juvenile
offenders sentenced to indeterminate terms an opportunity to obtain parole, a trial court’s
indeterminate term sentence (no matter how long it is) no longer has the effect of
depriving juvenile defendants of that opportunity at the outset. Furthermore, as I will
explain, the death penalty analogy underlying the Miller requirement for individualized
sentencing consideration as an Eighth Amendment imperative does not apply to
indeterminate sentences imposed on juveniles post-S.B. 260.
       To be clear, a state certainly may require trial courts to engage in Miller-style
individualized sentencing consideration before imposing a lengthy indeterminate term
sentence on a juvenile. In light of the fact that juvenile offenders are different from adult
offenders, such a requirement would be entirely reasonable. However, the California
Legislature has thus far opted to address the constitutional concern about the risk of
disproportionate punishment where a juvenile is effectively condemned to die in prison
by providing an opportunity for parole for such offenders. That is all that is
constitutionally required from an Eighth Amendment perspective.
                A. The Sentencing Context in Graham, Miller, and Caballero
       I begin my analysis of the impact of S.B. 260 with the sentencing context that led
to the decisions in Graham, Miller, and Caballero, because that context is key to the
reasoning and holdings in those cases. In Graham and Miller, the United States Supreme
Court addressed sentencing schemes involving mandatory LWOP sentences for juvenile

                                              2
offenders who were convicted of nonhomicide offenses (Graham, supra, 560 U.S. at
pp. 52-53) and homicide offenses (Miller, supra, 132 S.Ct. at p. 2461). Were it not for
the unconstitutional sentencing schemes that provided no opportunity for parole
addressed in Graham and Miller, it seems unlikely California courts would be having this
current conversation. The California Supreme Court extended Graham and Miller to
apply to lengthy indeterminate sentences in nonhomicide cases that are the functional
equivalent of LWOP. The Caballero court defined such de facto LWOP sentences as a
sentence with a parole eligibility date that falls outside the natural life expectancy of the
juvenile defendant. (Caballero, supra, 55 Cal.4th at pp. 267-268.) That definition is
consistent with the United States Supreme Court’s concern that LWOP sentences are the
equivalent condemning juvenile offenders to die in prison. (Montgomery, supra, 136
S.Ct. at p. 726, citing Miller, at p. 2469.) Thus, the key fact in Graham, Miller, and
Caballero that implicated the Eighth Amendment prohibition against cruel and unusual
punishment was that there was no opportunity for parole available to the juvenile
defendants.
                    B. The Constitutional Mandate - What States Must Do
       The court in Graham specifically noted what states must do to comply with the
Eighth Amendment. “A State is not required to guarantee eventual freedom to a juvenile
offender convicted of a nonhomicide crime. What the State must do, however, is give
defendants like Graham some meaningful opportunity to obtain release based on
demonstrated maturity and rehabilitation. It is for the State, in the first instance, to
explore the means and mechanisms for compliance.” (Graham, supra, 560 U.S. at p. 75,
italics added.) Later in the opinion, the Graham court again emphasized its only mandate
for states. “A State need not guarantee the offender eventual release, but if it imposes a
sentence of life it must provide him or her with some realistic opportunity to obtain
release before the end of that term.” (Id. at p. 82.)



                                               3
        Our high court in Caballero recognized Graham’s mandate, a mandate that does
not focus on the sentence imposed, but rather on the realistic opportunity for parole. The
Caballero court observed, “Graham’s analysis does not focus on the precise sentence
meted out. Instead, . . . it holds that a state must provide a juvenile offender ‘with some
realistic opportunity to obtain release’ from prison during his or her expected lifetime.”
(Caballero, supra, 55 Cal.4th at p. 268, italics added.) Based on Graham and Miller, our
high court in Caballero suggested that the Legislature fix the Eighth Amendment defect
in California’s juvenile sentencing scheme and offered a suggestion on how that could be
done for nonhomicide crimes. In footnote five, the Caballero court wrote, “We urge the
Legislature to enact legislation establishing a parole eligibility mechanism that provides a
defendant serving a de facto life sentence without possibility of parole for nonhomicide
crimes that he or she committed as a juvenile with the opportunity to obtain release on a
showing of rehabilitation and maturity.” (Caballero, at p. 269, fn. 5.) In response, the
Legislature did just that and more. S.B. 260, effective January 2014, cures the Eighth
Amendment defect by creating a parole mechanism in section 30512 that makes it
impossible for any indeterminate sentence imposed on a juvenile to function as the
equivalent of an LWOP sentence. (§ 3051, added by Stats. 2013, ch. 312, § 4.)
                   C. The California Legislature’s Fix - Senate Bill No. 260
        Section 1 of S.B. 260 states in relevant part: “The Legislature finds and declares
that, as stated by the United States Supreme Court in Miller[, supra, 132 S. Ct. 2455],
‘only a relatively small proportion of adolescents’ who engage in illegal activity ‘develop
entrenched patterns of problem behavior,’ and that ‘developments in psychology and
brain science continue to show fundamental differences between juvenile and adult
minds,’ including ‘parts of the brain involved in behavior control.’ The Legislature
recognizes that youthfulness both lessens a juvenile’s moral culpability and enhances the


2   Undesignated statutory references are to the Penal Code.

                                              4
prospect that, as a youth matures into an adult and neurological development occurs,
these individuals can become contributing members of society. The purpose of this act is
to establish a parole eligibility mechanism that provides a person serving a sentence for
crimes that he or she committed as a juvenile the opportunity to obtain release when he or
she has shown that he or she has been rehabilitated and gained maturity, in accordance
with the decision of the California Supreme Court in [Caballero] and the decisions of the
United States Supreme Court in [Graham], and [Miller].” (Legis. Counsel’s Dig., Sen.
Bill No. 260, Stats. 2013, ch. 312, § 1 (2013-2014 Reg. Sess.).)
       With exceptions not applicable here (see fn. 6, post), section 3051 provides an
opportunity for a juvenile offender to be released on parole by requiring the Board of
Parole Hearings (the Board) to conduct “youth offender parole hearing[s]” on a set
schedule depending on the length of the inmate’s sentence. Indeed, effective January 1,
2016, offenders who were under the age of 23 at the time of the offense are now eligible
for parole under section 3051. (Legis. Counsel’s Dig., Sen. Bill No. 261, Stats. 2015,
ch. 471, § 1 (2015-2016 Reg. Sess.).) Specifically, youth offender parole hearings are to
be held during the 15th year of incarceration for an inmate serving a determinate sentence
(§ 3051, subd. (b)(1)), during the 20th year of incarceration for an inmate serving a life
term less than 25 years to life (§ 3051, subd. (b)(2)), and during the 25th year of
incarceration for a prisoner serving a life term of 25 years to life (§ 3051, subd. (b)(3)).3



3   The Legislature also enacted provisions governing parole hearings for these inmates.
Section 3051, subdivision (e), provides that “[t]he youth offender parole hearing to
consider release shall provide for a meaningful opportunity to obtain release. The board
shall review and, as necessary, revise existing regulations and adopt new regulations
regarding determinations of suitability made pursuant to this section, subdivision (c) of
Section 4801, and other related topics, consistent with relevant case law, in order to
provide that meaningful opportunity for release.” (Italics added.) Section 4801,
subdivision (c), provides: “(c) When a prisoner committed his or her controlling offense
. . . prior to attaining 23 years of age, the board, in reviewing a prisoner’s suitability for
parole pursuant to Section 3041.5, shall give great weight to the diminished culpability of

                                              5
Thus, the Legislature went further than suggested by the California Supreme Court and
created a mechanism applicable to most juvenile offenders convicted in adult court,
including those guilty of homicide crimes.
                                            D. Analysis
       S.B. 260 applies here. Both Adam and Isaac will have their first parole hearing
during their 25th year of incarceration, just as if they had been sentenced to only 25 years
to life. Their sentences, therefore, are not the functional equivalent of LWOP; they are
no longer effectively condemned to die in prison. Adam and Isaac will have a realistic
opportunity for parole on a date that falls well within their natural life expectancy.
Consequently, their sentences do not violate the Eighth Amendment.
       The majority says this is not enough. The majority concludes that “[t]here can be
no doubt the sentence imposed in this case, i.e., 120 years to life plus 9 years 4 months, is
the functional equivalent of LWOP” and goes on to state that, at sentencing, the Eighth
Amendment requires the trial court to specifically consider the attributes of youth and all
mitigating circumstances before imposing such a sentence. (Maj. opn., ante, p. 42.) But
the premise that the sentences here continue to be the functional equivalent of LWOP
after S.B. 260 is wrong. No indeterminate sentence imposed on a juvenile can be
considered the functional equivalent of LWOP after S.B. 260. This is necessarily true
because, by definition, an LWOP sentence means incarceration without the possibility for


juveniles as compared to adults, the hallmark features of youth, and any subsequent
growth and increased maturity of the prisoner in accordance with relevant case law.”
(Italics added.) Section 3051, subdivision (f), states in part: “(1) In assessing growth and
maturity, psychological evaluations and risk assessment instruments, if used by the board,
shall be administered by licensed psychologists employed by the board and shall take into
consideration the diminished culpability of juveniles as compared to that of adults, the
hallmark features of youth, and any subsequent growth and increased maturity of the
individual. [¶] (2) Family members, friends, school personnel, faith leaders, and
representatives from community-based organizations with knowledge about the
individual before the crime or his or her growth and maturity since the time of the crime
may submit statements for review by the board.” (§ 3051, subd. (f).)

                                              6
parole. As noted, our Supreme Court has defined the functional equivalent of LWOP as
a sentence that results in “a parole eligibility date that falls outside the juvenile offender’s
natural life expectancy.” (Caballero, supra, 55 Cal.4th at p. 268.) That definition is
consistent with the United States Supreme Court’s concern that LWOP sentences are the
equivalent of condemning juvenile offenders to die in prison. (Montgomery, supra, 136
S.Ct. at p. 726, citing Miller, supra, 132 S.Ct. at p. 2469.) After S.B. 260, no juvenile
sentenced to a lengthy indeterminate sentence can be considered to have been condemned
to die in prison because no indeterminate sentence can function as the equivalent of
LWOP. All juvenile offenders sentenced before and after the enactment of S.B. 260,
including Adam and Isaac, now have a parole eligibility date no later than the 25th year
of incarceration, well within their life expectancy.
          The majority reasons that S.B. 260 did not “convert” what would otherwise be the
functional equivalent of LWOP to sentences that carry the possibility of parole. They
say, “While S.B. 260 promises a parole hearing will be held within a juvenile homicide
offender’s natural life, the statutory language does nothing to convert the originally-
imposed sentence into a term of 15, 20, or 25 years to life.” (Maj. opn., ante, p. 48.) But
there is no constitutional requirement that sentences be reduced or converted; the only
requirement is that juvenile defendants be given a realistic opportunity to demonstrate
maturity and rehabilitation and thereby obtain release on parole. And the Legislature has
the authority to establish when a person becomes eligible for parole, notwithstanding the
minimum sentence imposed.
          In my view, the word “convert” is the wrong word to use in describing what S.B.
260 did to the functional equivalent of LWOP. The appropriate word is “abolish.” S.B.
260 abolished the functional equivalent of LWOP for juvenile offenders by eliminating
the last three letters in that acronym -- WOP -- which stands for without the possibility of
parole.



                                               7
       Notwithstanding the S.B. 260 abolition of the functional equivalent of LWOP, the
majority concludes that Miller’s individualized sentencing consideration requirement is
still constitutionally compelled by the Eighth Amendment prohibition against cruel and
unusual punishment; thus, a sentencing court must consider the Miller factors “when
selecting the initial punishment.” (Maj. opn., ante, p. 48.) I disagree with the majority’s
view of Miller. The majority correctly notes that the Miller court held that the
“imposition of an LWOP sentence for a homicide committed as a juvenile constitutes a
task ‘demanding individualized sentencing’ and requiring ‘that a sentencer have the
ability to consider the “mitigating qualities of youth.”’ (Miller, supra, 132 S.Ct. at
p. 2467, quoting Johnson v. Texas (1993) 509 U.S. 350, 367 [113 S. Ct. 2658, 125
L. Ed. 2d 290], italics added.)” (Maj. opn., ante, p. 47, first italics added.) But the Miller
court required this individual sentencing consideration as an Eighth Amendment
imperative precisely because the Miller defendants had been mandatorily sentenced to
LWOP and for no other reason. The vice of the LWOP sentencing schemes in Miller was
that the sentencer was prevented from imposing a sentence that provided for an
opportunity for parole and thus more proportionate to the crime and the offender.
Instead, the sentencer was required to impose LWOP, the “harshest” sentence available
for juveniles in all cases. “By removing youth from the balance--by subjecting a juvenile
to the same life-without-parole sentence applicable to an adult--these laws prohibit a
sentencing authority from assessing whether the law’s harshest term of imprisonment
proportionately punishes a juvenile offender. That contravenes Graham’s . . .
foundational principle: that imposition of a State’s most severe penalties on juvenile
offenders cannot proceed as though they were not children.” (Miller, at p. 2466, italics
added.) The court in Miller recognized that in homicide cases an LWOP sentence could
constitutionally be imposed when sentencing “ ‘the rare juvenile offender whose crime
reflects irreparable corruption,’ ” but required sentencers “to take into account how



                                              8
children are different, and how those differences counsel against irrevocably sentencing
them to a lifetime in prison.” (Id. at p. 2469, italics added.)
       Now, as a result of S.B. 260, juvenile offenders in California are no longer treated
as if they are not children, and they are no longer “irrevocably” sentenced to a lifetime in
prison. Indeed, defendants here will have a realistic opportunity for parole after 25 years
whereas an adult (23 years old and older at the time of the offense) would be effectively
condemned to die in prison if given the same sentence. (Legis. Counsel’s Dig., Sen. Bill
No. 261, Stats. 2015, ch. 471, § 1 (2015-2016 Reg. Sess.).)
       In insisting that trial courts expressly consider the Miller factors before imposing
an indeterminate sentence that would be the functional equivalent of LWOP, the majority
and others not only effectively ignore the opportunity for parole provided by S.B. 260,
but they also overlook the reason the Miller court mandated individual sentencing
consideration before condemning juveniles to die in prison. Following its earlier
statements in Graham, the court in Miller equated an LWOP sentence for a juvenile to
the death penalty for adults. (Miller, supra, 132 S.Ct. at pp. 2463, 2466.) The majority
does not account for this, but does quote Miller’s reference to “ ‘demanding
individualized sentencing’ ” before imposing LWOP. (Maj. opn., ante, p. 47, italics
added.) What the Miller court actually said demanded individual sentencing
consideration at the page cited by the majority was the death penalty precedents where
the Eighth Amendment proportionality principle of individual sentencing consideration
had its genesis. (Miller, at p. 2467.) Specifically, the Miller court said, “Graham’s
‘[t]reat[ment] [of] juvenile life sentences as analogous to capital punishment,’ [citation]--
makes relevant here a second line of our precedents, demanding individualized
sentencing when imposing the death penalty.” (Miller, at p. 2467, italics added.) The
Court noted that it had prohibited the mandatory imposition of capital punishment and
required sentencing authorities to consider the characteristics of a defendant and the
circumstances of the offense before imposing a death sentence. (Id. at pp. 2463-2464.)

                                               9
The import of this death penalty analogy -- equating LWOP for juveniles to the death
penalty for adults -- cannot be overlooked. It is this analogy that motivated the high court
to invoke the Eighth Amendment proportionality rule from the death penalty
jurisprudence mandating individualized sentencing consideration for adult offenders and
apply that rule to the imposition of LWOP, the harshest sentence that can be imposed on
a juvenile. (Miller, at pp. 2466-2467, 2471.)
       The line of death penalty cases cited by the Miller court included Sumner v.
Shuman (1987) 483 U.S. 66 [107 S. Ct. 2716, 97 L. Ed. 2d 56] (Sumner) [death penalty
case involving an adult defendant], Eddings v. Oklahoma (1982) 455 U.S. 104 [102 S. Ct.
869, 71 L. Ed. 2d 1] (Eddings) [death penalty case involving a 16-year-old defendant],
Lockett v. Ohio (1978) 438 U.S. 586 [98 S. Ct. 2954, 57 L. Ed. 973] (plur. opn.) (Lockett)
[death penalty case involving an adult defendant], and Woodson v. North Carolina (1976)
428 U.S. 280 [96 S. Ct. 2978, 49 L. Ed. 2d 944] (Woodson) [death penalty case involving
four adult defendants]. To more fully explain how, in the words of Miller, the individual
sentencing consideration requirement for juveniles subject to LWOP “flows
straightforwardly” (Miller, supra, 132 S.Ct. at p. 2471) from this death penalty precedent,
a short review of these cases is necessary.
       In Furman v. Georgia (1972) 408 U.S. 238 [92 S. Ct. 2726, 33 L. Ed. 2d 346] (per
curiam), the high court, in effect, invalidated capital punishment statutes that allowed
sentencers to determine whether to impose death or LWOP without guided discretion,
concluding that statutes permitting juries absolute discretion in making the capital
sentencing determination resulted in the arbitrary and capricious imposition of the death
penalty, in violation of the Eighth Amendment. (Sumner, supra, 483 U.S. at p. 70
[summarizing the import of Furman].) Some states responded by making the death
penalty mandatory, thereby obviating the need for sentencers to exercise discretion.
(Sumner, at p. 71.) For example, North Carolina responded by enacting a law that



                                              10
mandated the death penalty for all first degree murder convictions. (Woodson, supra, 428
U.S. at p. 286.)
       In Woodson, the high court observed that the mandatory death penalty laws
“enacted in response to Furman . . . simply papered over the problem of unguided and
unchecked jury discretion.” (Woodson, supra, 428 U.S. at p. 302.) The Woodson court
went on to hold that the North Carolina law violated the Eighth Amendment for three
reasons, one of which was its “failure to allow the particularized consideration of relevant
aspects of the character and record of each convicted defendant.” (Woodson, at p. 303.)
The Court observed, “[a] process that accords no significance to relevant facets of the
character and record of the individual offender or the circumstances of the particular
offense excludes from consideration in fixing the ultimate punishment of death the
possibility of compassionate or mitigating factors stemming from the diverse frailties of
humankind. It treats all persons convicted of a designated offense not as uniquely
individual human beings, but as members of a faceless, undifferentiated mass to be
subjected to the blind infliction of the penalty of death.” (Id. at p. 304.) The Woodson
court then concluded, “While the prevailing practice of individualizing sentencing
determinations generally reflects simply enlightened policy rather than a constitutional
imperative, we believe that in capital cases the fundamental respect for humanity
underlying the Eighth Amendment, [citation], requires consideration of the character and
record of the individual offender and the circumstances of the particular offense as a
constitutionally indispensable part of the process of inflicting the penalty of death. [¶]
This conclusion rests squarely on the predicate that the penalty of death is qualitatively
different from a sentence of imprisonment, however long. . . . Because of that qualitative
difference, there is a corresponding difference in the need for reliability in the
determination that death is the appropriate punishment in a specific case.” (Woodson, at
pp. 304-305, italics added.)



                                              11
       Subsequently, the Court in Sumner, Eddings, and Lockett “elaborated on the
requirement that capital defendants have an opportunity to advance, and the judge or jury
a chance to assess, any mitigating factors, so that the death penalty is reserved only for
the most culpable defendants committing the most serious offenses.” (Miller, supra, 132
S.Ct. at p. 2467.) In Johnson v. Texas, supra, 509 U.S. 353 (Johnson), a death penalty
case quoted in Miller involving a 19-year-old defendant, the high court wrote, “A
sentencer in a capital case must be allowed to consider the mitigating qualities of youth in
the course of its deliberations over the appropriate sentence.” (Johnson, at p. 367.)
       Years later, in Roper v. Simmons (2005) 543 U.S. 551, 578-579 [125 S. Ct. 1183,
161 L. Ed. 2d 1] (Roper), the United States Supreme Court held that under the Eighth
Amendment, juveniles may not be sentenced to capital punishment for any crime. The
Roper court reasoned that juveniles are less culpable given the attributes of youth and
thus are in all cases less deserving of the death penalty than adults. (Roper, at pp. 569,
573-575.)
       The Miller court thus reasoned that “Graham, Roper and our individualized
sentencing decisions make clear that a judge or jury must have the opportunity to
consider mitigating circumstances before imposing the harshest possible penalty for
juveniles. By requiring that all children convicted of homicide receive lifetime
incarceration without possibility of parole, regardless of their age and age-related
characteristics and the nature of their crimes, the mandatory sentencing schemes before
us violate this principle of proportionality, and so the Eighth Amendment’s ban on cruel
and unusual punishment.” (Miller, supra, 132 S.Ct. at p. 2475, italics added.) Thus, the
Miller court extended the Eighth Amendment imperative for an individualized sentencing
inquiry to juveniles sentenced to LWOP and added the attributes of youth as specific
considerations for such cases.
       Logically, the individual sentencing consideration required by the Eighth
Amendment should apply not only to LWOP but also to sentences that are the functional

                                             12
equivalent of LWOP, because the Miller court’s death penalty analogy logically extends
to sentences in which a juvenile defendant, in effect, is “irrevocably” sentenced to a
lifetime in prison with no opportunity for parole. But the analogy does not extend to
indeterminate sentences after S.B. 260 for the obvious reason that when parole is
possible, whatever sentence is imposed is not analogous to LWOP, the harshest sentence
that could be imposed on a juvenile. Certainly, engaging in an individual sentencing
inquiry, including the consideration of the attributes of youth, would be an “enlightened
policy” (see Woodson, supra, 428 U.S. at pp. 304-305) to apply when sentencing a
juvenile defendant to an indeterminate sentence, but it is not an Eighth Amendment
imperative after S.B. 260.
       The majority reasons that the following quote from Caballero supports its
conclusion that trial courts must engage in an Eighth-Amendment-compelled individual
sentencing inquiry even when the defendant has a realistic opportunity for parole post-
S.B. 260: “ ‘[T]he sentencing court must consider all mitigating circumstances attendant
in the juvenile’s crime and life, including but not limited to his or her chronological age
at the time of the crime, whether the juvenile offender was a direct perpetrator or an aider
and abettor, and his or her physical and mental development, so that it can impose a time
when the juvenile offender will be able to seek parole from the [Board].’ (Caballero,
supra, 55 Cal.4th at pp. 268-269, italics added.)” (Maj. opn., ante, at p.47, second italics
added.) From this, the majority maintains a penalty selection that comports with Miller
must be undertaken by the sentencing court. (Maj. opn., ante, pp. 47-48.)
       The focus of the majority appears to be everything said in the above quoted
passage from Caballero except the portion I have italicized -- “so that it can impose a
time when the juvenile offender will be able to seek parole from the [Board].”
(Caballero, supra, 55 Cal.4th at p. 269, italics added.) This focus overlooks the context
in which the Caballero court examined this issue and the whole point to Miller’s
individualized sentencing inquiry requirement. When our state’s high court looked at

                                             13
this problem in Caballero, there was no statutory parole mechanism in place for juveniles
like defendants here. Thus, in the absence of a change to the sentencing scheme, our high
court saw Graham and Miller being implemented by the only other alternative -- by the
trial court at sentencing. However, as I have pointed out, the Caballero court expressly
noted that “Graham’s analysis does not focus on the precise sentence meted out,” but
rather on whether juveniles are given “ ‘some realistic opportunity to obtain release.’ ”
(Caballero, supra, 55 Cal.4th at p. 268.) Thus, from an Eighth Amendment perspective,
the point of requiring Miller’s individualized sentencing inquiry is to determine whether
the juvenile offenders crime reflects “ ‘ “irreparable corruption” ’ ”4 or “the transient
immaturity of youth” (Montgomery, supra, 136 S.Ct. at p. 734 [describing the applicable
considerations in determining whether to impose LWOP]), and if the latter, impose a
sentence that would provide a realistic opportunity for parole.5 That is essentially the
exercise to which the Caballero court referred in the portion of the above text quoted by
the majority I italicized. However, post-S.B. 260, the Eighth Amendment no longer
requires California trial courts to determine whether the crime reflects irreparable
corruption when imposing an indeterminate sentence because all juvenile defendants now
have a realistic opportunity for parole, even someone whom the trial court might find at
the time of sentencing to be irreparably corrupt.6


4 In Montgomery, the Court appears to use the terms “irreparable corruption,”
“irretrievable depravity,” and “permanent incorrigibility” interchangeably to describe the
rare juvenile offender for whom an LWOP sentence could be constitutionally imposed.
(Montgomery, supra, 136 S.Ct. at pp. 726, 733-736, 743-744.) For consistency, I will use
the term “irreparable corruption.”
5  In Montgomery, the Court stated that as a procedural matter, “Miller did not require
trial courts to make a finding of fact regarding a child’s incorrigibility.” (Montgomery,
supra, 136 S.Ct. at p. 735.)
6 The only people who are excepted from the mandatory parole provisions are juveniles:
(1) sentenced to LWOP; (2) sentenced pursuant to the three strikes law in section

                                             14
       On the same page of Caballero as the text quoted by the majority is footnote five,
where our high court suggested a legislative fix to the constitutional defect in California’s
sentencing scheme (Caballero, supra, 55 Cal.4th at p. 269, fn. 5), a suggestion that the
majority appears to ignore. S.B. 260 is the response to this suggestion. But the majority
considers S.B. 260 to be a mere “ ‘safety net.’ ” (Maj. opn., ante, p. 47.) Certainly, the
Caballero court did not make the suggestion to establish a parole mechanism for the
purpose of providing a “safety net,” which is not constitutionally compelled. It is not the
role of our Supreme Court to make such policy suggestions to the Legislature. Our
Supreme Court made that suggestion because it believed providing an opportunity for
parole would fix the constitutional defect identified in Miller. So did our Legislature, and
it said nothing in section 1 of S.B. 260 about providing a “safety net.”
       The majority maintains that their conclusion is bolstered by People v. Gutierrez
(2014) 58 Cal. 4th 1354 (Gutierrez). (Maj. opn., ante, p. 49.) I disagree. Gutierrez
involved the imposition of a true LWOP sentence, the very sentence imposed in Graham
and Miller. In Gutierrez, the issue was the constitutionality of section 190.5, subdivision
(b), which authorizes an LWOP sentence for 16- or 17-year-old juveniles when a special
circumstance allegation has been found true. Prior case law from the courts of appeal had
read that statute to create a presumption that LWOP should be imposed. Our high court
held that the statute, properly construed, confers discretion on a trial court to impose life
without parole or 25 years to life, with no presumption in favor of life without parole.
(Gutierrez, at pp. 1360-1361, 1387.) The court further held that “Miller requires a trial



1170.12, subdivisions (b) through (i); (3) sentenced pursuant to the habitual offender law
in section 667; (4) sentenced pursuant to the one strike law for sexual offenders in section
667.61; and (5) who, subsequent to attaining 23 years of age, commit an additional crime
for which malice aforethought is a necessary element or for which the individual is
sentenced to life in prison. (§ 3051, subd. (h); see Sen. Bill No. 261, eff. Jan. 1, 2016
(Stats. 2015, ch. 471, § 1 (2015-2016 Reg. Sess.)) [amending S.B. 260 to raise the age in
the fifth exception from 18 to 23].)

                                              15
court, in exercising its sentencing discretion, to consider the ‘distinctive attributes of
youth’ and how those attributes ‘diminish the penological justifications for imposing the
harshest sentences on juvenile offenders’ before imposing life without parole on a
juvenile offender.” (Gutierrez, at p. 1361.) This is no surprise given Miller’s holding
that the Eighth Amendment is violated if a juvenile defendant is sentenced to LWOP
without considering the factors outlined therein.
       In mandating consideration of the Miller sentencing factors, the court in Gutierrez
rejected the People’s argument that the newly enacted recall provisions of section 1170,
subdivision (d)(2), made application of Miller unnecessary.7 (Gutierrez, supra, 58



7  The recall provisions in section 1170, subdivision (d)(2), are substantively different
from the mandatory parole consideration provisions in section 3051. Under subdivision
(d)(2)(A)(i) of section 1170, a person who was under age 18 at the time of the
commission of the offense and sentenced to LWOP may petition to have the sentence
recalled after serving at least 15 years. Nothing happens if the prisoner does not file a
petition. Certain defendants are statutorily excluded, regardless of the mitigating
circumstances. Those excluded include prisoners who tortured their victims and where
the defendant’s victim was a public safety official. (§ 1170, subd. (d)(2)(A)(ii).) Also, to
qualify, section 1170, subdivision (d)(2)(B), requires that defendant’s petition state: (1)
the defendant had been convicted of felony murder or aiding and abetting murder; (2) the
defendant did not have prior juvenile felony adjudications for assault or other felonies
“with a significant potential for personal harm to victims”; (3) the defendant committed
the offense with at least one adult codefendant; and (4) “The defendant has performed
acts that tend to indicate rehabilitation or the potential for rehabilitation, including, but
not limited to, availing himself or herself of rehabilitative, educational, or vocational
programs, if those programs have been available at his or her classification level and
facility, using self-study for self-improvement, or showing evidence of remorse.”
(§ 1170, subd. (d)(2)(B)(i)-(iv).) If the petition does not include all of this information,
the trial court shall return the petition and advise that it cannot be considered without the
missing information. (§ 1170, subd. (d)(2)(C).) If the trial court finds by a
preponderance of the evidence that statements in the petition are true, then the court must
hold a hearing to consider the recall. (§ 1170, subd. (d)(2)(E).) In addition to the facts
required for the petition, in deciding whether to grant the petition, the court “may
consider” the following facts: (1) prior to the commitment offense, the defendant had
“insufficient adult support or supervision and had suffered from psychological or
physical trauma, or significant stress”; (2) the defendant “suffers from cognitive

                                              16
Cal.4th at pp. 1384-1385.) The court reasoned that the recall mechanism “does not
eliminate the serious constitutional doubts arising from a presumption in favor of life
without parole.” (Id. at p. 1385.) Further, the court reasoned that “Graham spoke of
providing juvenile offenders with a ‘meaningful opportunity to obtain release’ as a
constitutionally required alternative to—not as an after-the-fact corrective for—‘making
the judgment at the outset that those offenders never will be fit to reenter society.’ ”
(Gutierrez, at p. 1386, quoting Graham, supra, 560 U.S. at p. 75.) “Miller’s ‘cf.’ citation
to the ‘meaningful opportunity’ language in Graham,” the Gutierrez court noted,
“occurred in the context of prohibiting ‘imposition of that harshest prison sentence’ on
juveniles under a mandatory scheme.” (Gutierrez, at p. 1386, italics added.) The
Gutierrez court reasoned from the language in Graham that it is doubtful the potential to
recall an LWOP sentence based on a future demonstration of rehabilitation can make an
LWOP sentence any more valid then when it was imposed. (Gutierrez, at pp. 1386-
1387.)




limitations due to mental illness, developmental disabilities, or other factors that did not
constitute a defense, but influenced the defendant’s involvement in the offense”; (3) the
defendant has performed acts that tend to indicate rehabilitation or show evidence of
remorse; (4) the defendant has maintained family ties or connections; and (5) the
defendant has no disciplinary actions for violent activities in the last five years in which
the defendant was the aggressor. (§ 1170, subd. (d)(2)(F)(iv)-(viii).) If the sentence is
not recalled, the defendant will have three more opportunities to petition for recall -- at
20 years, 24 years, and 25 years of incarceration. (§ 1170, subd. (d)(2)(H).) If the
sentence is recalled, the trial court shall have the discretion to resentence the defendant
“in the same manner as if the defendant had not previously been sentenced.” (§ 1170,
subd. (d)(2)(G).)

  Thus, unlike section 3051, there is no guarantee of an opportunity for parole within the
defendant’s life expectancy because whether there is such an opportunity depends on the
length of the new sentence imposed after the LWOP sentence is recalled. Section 3051,
on the other hand, provides a realistic opportunity for parole well within any juvenile
defendant’s life expectancy.

                                             17
       However, the discussion in Graham, Miller, and Gutierrez was about true LWOP
sentences. As for Graham, the judgment at the outset to which the United States
Supreme Court referred was the state’s statutory judgment reflected in the imposition of
mandatory LWOP sentence, not a sentencing determination by a trial court. This seems
plain, given the reference to the phrase “at the outset” in the context in which it was
written in Graham: “The Eighth Amendment does not foreclose the possibility that
persons convicted of nonhomicide crimes committed before adulthood will remain
behind bars for life. It does forbid States from making the judgment at the outset that
those offenders never will be fit to reenter society.” (Graham, supra, 560 U.S. at p. 75,
italics added.) As for Miller’s “ ‘cf.’ ” citation to Graham’s “ ‘meaningful opportunity’ ”
for parole language relating to the “harshest prison sentence,” (Miller, supra, 132 S.Ct. at
p. 2469), that citation helps make the point the Miller court sought to make: a sentence
of LWOP, which has the effect of denying a defendant any opportunity for parole at the
outset, cannot be constitutionally imposed where the defendant is also denied the Eighth
Amendment’s proportionality requirement of individual sentencing consideration, a
requirement born from the Court’s adult death penalty precedent. Neither Graham nor
Miller nor Gutierrez said anything about a trial court making a judgment at the outset as
to the length of an indeterminate sentence when the sentence does not effectively
condemn the juvenile offender to die in prison and thus is not analogous to the death
penalty.
       Indeed, in applying the requirements of Miller to section 190.5 LWOP sentences,
the Gutierrez court specifically noted the death penalty analogy upon which the Miller
court grounded its individualized sentencing inquiry requirement for juveniles subject to
LWOP sentences. (Gutierrez, supra, 58 Cal.4th at pp. 1376-1377.) As I have shown,
defendants here have not been sentenced to LWOP or its functional equivalent. They
will be eligible for parole in the 25th year of incarceration. The death penalty analogy
underlying Miller simply does not extend to indeterminate sentences post-S.B. 260. Nor

                                             18
should Gutierrez be applied to indeterminate sentences carrying an opportunity for
parole.8
       As I have said, the decision in Montgomery, supra, 136 S. Ct. 718, validates the
conclusion that S.B. 260 fixed the Eighth Amendment problem in California’s juvenile
sentencing scheme. In light of Montgomery, remand here is unnecessary.
       In Montgomery, a state prisoner who had been convicted of murder for a killing he
committed when he was 17 years old was sentenced to mandatory LWOP some 50 years
before Miller. Relying on Miller, the prisoner sought collateral review. (Montgomery,
supra, 136 S.Ct. at pp. 725-726.) The high court in Montgomery held that Miller adopted
a new substantive rule of constitutional law that must be applied retroactively to juvenile
offenders whose convictions and sentences were final before Miller was decided.
(Montgomery, at p. 736.) Then the Court held that a “State may remedy a Miller
violation by permitting juvenile homicide offenders to be considered for parole, rather
than by resentencing them. [Citation.] Allowing those offenders to be considered for
parole ensures that juveniles whose crimes reflected only transient immaturity—and who
have since matured—will not be forced to serve a disproportionate sentence in violation
of the Eighth Amendment.” (Montgomery, at p. 736) This is exactly what the high court
said states must do in Graham to fix the Eighth Amendment problem. States must “give
defendants . . . some meaningful opportunity to obtain release based on demonstrated
maturity and rehabilitation.” (Graham, supra, 560 U.S. at p. 75.)




8  I realize that our high court said its “approach” in Gutierrez “complements our recent
holding in Caballero that a trial court must consider many of the same factors when
imposing a sentence on a juvenile nonhomicide offender.” (Gutierrez, supra, 58 Cal.4th
at p. 1390.) But this statement says nothing about S.B. 260. Nor does it take into
account the death penalty analogy underlying the Eighth Amendment proportionality
requirement for an individualized sentencing inquiry in LWOP cases involving juveniles.

                                            19
       The majority seems to conclude that the parole opportunity remedy in
Montgomery only applies to correct past Miller violations on collateral review. (Maj.
opn., ante, p. 52.) But in holding that the provision of an opportunity for parole fixes the
Eighth Amendment problem, the Montgomery court cited Wyoming Statutes section 6-
10-301(c). That statute provides that juvenile defendants convicted of murder are eligible
for parole after 25 years, and it can be applied to current convictions.9 Section 3051,
enacted in S.B. 260 is similar to the Wyoming statute, and it complies with Graham’s
mandate about what states must do to avoid the Eighth Amendment prohibition against
cruel and unusual punishment.
       Defendant Isaac complains that S.B. 260 could be repealed in the future. The
majority expresses the same concerns, asserting that if S.B. 260 were repealed
defendants’ originally imposed sentences would remain operative. (Maj. opn., ante,
p. 48.) But it is extremely unlikely that the Legislature would repeal this parole
mechanism after a California appellate court declares that the provisions of that measure
are what make lengthy indeterminate sentencing of juveniles compliant with the Eighth
Amendment. This is particularly true given that the motivation for enacting this
legislation was the California Supreme Court’s suggestion to enact a parole eligibility
mechanism that provides juvenile offenders serving de facto LWOP sentences with the
opportunity to obtain release on a showing of rehabilitation and maturity. (Caballero,
supra, 55 Cal.4th at p. 269, fn. 5.) Furthermore, the prospect of repeal in the face of the
legislative findings in section 1 of S.B. 260 explaining why the Legislature enacted its
provisions seems too farfetched to even contemplate. And Montgomery now establishes




9 Wyoming Statute section 6-10-301(c) as amended in 2013 provides in pertinent part,
“A person sentenced to life imprisonment for an offense committed before the person
reached the age of eighteen (18) years shall be eligible for parole . . . after having served
twenty-five (25) years of incarceration.”

                                              20
that on collateral review, a defendant is entitled to an opportunity for a parole hearing, so
an outright repeal of S.B. 260 would be ineffective. As a general proposition, I disagree
that a reviewing court should base its decision on the hypothetical prospect of repeal of a
statute, and that seems especially so here in light of circumstances I have mentioned.
       In the highly unlikely event there is a legislative repeal, the constitutionality of
that action will no doubt be challenged in court. And any challenge will no doubt point
out what the United States Supreme Court said in Graham about what states must do to
make LWOP sentences compliant with the Eighth Amendment. “What the State must do,
however, is give defendants . . . some meaningful opportunity to obtain release based on
demonstrated maturity and rehabilitation.” (Graham, supra, 560 U.S. at p. 75, italics
added.)
       Even in the absence of a constitutional imperative, trial courts should consider
whatever mitigating information is presented to them by the parties and the probation
department. Indeed, it is incumbent upon defense counsel to present mitigating
circumstances to the trial court at the time of sentencing, and there are already
mechanisms in the law providing such opportunities. (§ 1204 [defendant entitled to
sentencing hearing to present mitigating circumstances, including the introduction of
sworn testimony]; Cal. Rules of Court, rule 4.437 [allowing defendants to file statements
in mitigation prior to the sentencing hearing].) Thus, when trial attorneys do their jobs --
a job that is no different whether individualized sentencing inquiry is constitutionally
mandated or not -- trial courts will be required to consider what has been proffered.
       However, the Eighth Amendment simply does not require that courts engage in a
Miller-style individual sentencing inquiry before imposing indeterminate sentences when
there is a realistic opportunity to obtain release on parole during the defendant’s expected
lifetime. To the extent there is a perceived gap in the law, that gap is not for us to bridge
in this case.



                                              21
       The Graham court was clear when it said states must provide an opportunity to
obtain release based on demonstrated maturity and rehabilitation, and it was equally clear
when it said, “[i]t is for the State, in the first instance, to explore the means and
mechanisms for compliance.” (Graham, supra, 560 U.S. at p. 75.) One option to achieve
that goal could be to legislatively require trial courts to engage in Miller-style individual
inquiry and modify the state’s sentencing scheme to allow trial courts to impose specified
lower sentences for juvenile offenders. But that is not the option adopted by our state’s
legislature. Instead, the Legislature opted to establish a parole mechanism, one that kicks
in after 15, 20, and 25 years of incarceration depending on the sentence. (§ 3051,
subd. (b)(1)-(3).) Under these circumstances, in my view, it is not appropriate for us to
require a different option when the option adopted by the Legislature satisfies the Eighth
Amendment.
       There may be future legislation that establishes a requirement mandating that trial
courts engage in Miller-style individual sentencing inquiry. I suppose it is even possible
that the California Judicial Council could, on its own or in the response to a legislative
mandate, augment the Rules of Court discussed by the majority to add special mitigating
factors for juveniles facing indeterminate sentences.10 But these possibilities will be the
result of a policy determination, not a federal constitutional requirement. Or it could be
that our high court ultimately employs a modified analysis under the California
Constitution’s prohibition against “cruel or unusual” punishment, requiring trial courts to
engage in the specific individual sentencing consideration analysis set forth in Miller as




10 I note that trial courts already have the authority to consider factors not set forth in the
rules discussed by the majority. California Rules of Court, rule 4.408(a), authorizes
consideration of any additional factors “reasonably related” to the sentencing decision.
(People v. Brown (2000) 83 Cal. App. 4th 1037, 1044.)

                                              22
an extension of California’s proportionality analysis.11 But for now, the individual
sentencing inquiry required by Miller is not required.
                                          E. Conclusion
       In summary, just as the United States Supreme Court banned the imposition of the
death penalty on adults without an individualized sentencing inquiry, it also banned the
imposition of LWOP on juveniles in homicide cases without individualized sentencing
consideration. In doing so, the court in Miller added the various attributes of youth to the
factors sentencers must consider in the individual sentencing inquiry. The focus of the
inquiry mandated by Miller is the question of whether the offense reflects irrevocable
corruption, such that a sentence of LWOP is warranted. Thus, when considering
imposition of an LWOP sentence for a juvenile offender, the Eighth Amendment requires
that the trial court consider the factors outlined in Miller. However, post-S.B. 260, no
indeterminate sentence can be considered the functional equivalent of LWOP. Now,
when a juvenile defendant is sentenced to an indeterminate term, S.B. 260 provides a
realistic opportunity to demonstrate maturity, rehabilitation and fitness to reenter society
and thereby obtain release on parole well within any juvenile defendant’s expected
lifetime. Thus, there is no Eighth Amendment violation if the trial court does not engage
in the individual sentencing inquiry required by the Eighth Amendment in adult death
penalty cases and juvenile LWOP cases, no matter how long the indeterminate sentence.
Consequently, defendants’ sentences do not violate the Eighth Amendment.



11 Whereas the Eighth Amendment of the United States Constitution prohibits “cruel and
unusual” (italics added) punishment, article I, section 17 of the California Constitution
prohibits infliction of “cruel or unusual” (italics added) punishment. The distinction in
wording is “purposeful and substantive rather than merely semantic.” (People v.
Carmony (2005) 127 Cal. App. 4th 1066, 1085.) Thus, courts construe the state
constitutional provision separately from its counterpart in the federal Constitution. (Ibid.)
However, defendants here did not make a claim under our state constitution.


                                             23
       I close with one last observation. The majority acknowledges that after
considering the Miller factors, the minimum sentence the trial court can impose on
remand here is 45 years to life. (Maj. opn., ante, p. 43.) But S.B. 260 provides
defendants with a parole opportunity after their 25th year of incarceration, regardless of
whether the trial court imposes the 45 years to life sentence or some sentence lower than
the original sentence, but higher than that minimum. Indeed, Adam and Isaac will have
the benefit of S.B. 260 even if the trial court finds that the offenses here were not the
result of transient immaturity, but rather reflect irrevocable corruption. My point is that
both defendants will receive a parole hearing before the 45th year in their life term
whatever the trial court does on remand. Thus, it seems to me that we ask the trial court
to engage in an essentially meaningless act.
       I would affirm the judgment.




                                                            /s/
                                                    MURRAY, J.




                                               24